Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 1 of 80
                  Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 2 of 80



                                                    TABLE OF CONTENTS

NATURE OF THE CASE ........................................................................................................... 1

JURISDICTION AND VENUE .................................................................................................. 7

PARTIES .................................................................................................................................. 11

FACTS ..................................................................................................................................... 17

     I. A brief history of child sexual abuse by Catholic Clergy in the United States ................. 17

     II. Defendants have repeatedly failed and refused to properly address Clergy child sexual
         abuse ............................................................................................................................... 26

DEFENDANTS’ PATTERN OF UNLAWFUL ACTIVITY UNDER 18 U.S.C., ET SEQ;
INTERSTATE AND INTERNATIONAL MAIL AND WIRE FRAUD .................................... 33

CLASS ACTION ALLEGATIONS .......................................................................................... 38

CLAIMS FOR RELIEF/CAUSES OF ACTION ....................................................................... 42

     COUNT I               Violation of 18 U.S.C. § 1962(c) .................................................................. 42

     COUNT II              Violation of 18 U.S.C. § 1962(d) by Conspiring to
                               Violate 18 U.S.C. § 1962(c)................................................................... 44

     COUNT III             Assault ......................................................................................................... 47

     COUNT IV              Breach of Fiduciary Duty ............................................................................. 48

     COUNT V               Negligence/Gross Negligence ....................................................................... 50

     COUNT VI             Negligence Per Se ......................................................................................... 54

     COUNT VII Intentional Infliction of Emotional Distress ................................................... 57

     COUNT VIII Wrongful Death and Survival Actions .......................................................... 58

     COUNT IX              Public Nuisance............................................................................................ 59

     COUNT X               Conspiracy ................................................................................................... 62

     COUNT XI             Aiding and Abetting ...................................................................................... 63

     COUNT XII Medical Monitoring ...................................................................................... 64
                 Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 3 of 80



     COUNT XIII Restitution .................................................................................................... 65

     COUNT XIV Declaratory and Injunctive Relief ................................................................. 66

RESPONDEAT SUPERIOR/AGENCY ..................................................................................... 71

COMMAND RESPONSIBILITY DOCTRINE ......................................................................... 71

TOLLING OF THE STATUTES OF LIMITATION ................................................................. 72

RELIEF REQUESTED ............................................................................................................. 73

JURY DEMAND ...................................................................................................................... 76
            Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 4 of 80


       [B]ut people loved darkness instead of light because their deeds were evil.
       Everyone who does evil hates the light and will not come into the light for fear
       that their deeds will be exposed.1

       Have nothing to do with the fruitless deeds of darkness, but rather, expose
       them.2

       Plaintiffs Timothy B. Lennon, Mark S. Belenchia, Alfred L. Antonsen, Jr., Joseph

Piscitelli, Shaun A. Dougherty, and Mark Crawford (collectively “Plaintiffs”), individually and

on behalf of all similarly situated persons in the United States3 (the “Class Members”), and based

upon known facts and upon information and belief, respectfully complain of the actions of

Defendants United States Conference of Catholic Bishops (“USCCB”) and the Holy See, in its

Capacity as a Foreign State (State of the Vatican City), and in its Capacity as an Unincorporated

Association and Head of an International Religious Organization      (“Holy See”) (together,

“Defendants”):

                                   NATURE OF THE CASE

       1.      This case is about the endemic, systemic, rampant, and pervasive rape and sexual

abuse of Plaintiffs and Class Members perpetrated by Roman Catholic Church cardinals,

bishops, monsignors, priests, sisters, lay leaders, members of Catholic religious orders,

educators, and other of Defendants’ personnel, members, agents, and representatives

(collectively, “Clergy” or “Catholic Clergy”) while serving in active ministry—with the

knowledge of Defendants. Rather than safeguarding and protecting Plaintiffs and Class

Members—who were minor children at the time—Defendants protected the abusive Clergy, took

extraordinary measures to conceal their wrongful conduct, moved them from parish to parish,

   1
       John 3:19-20 (NIV).
   2
       Ephesians 5:11 (NIV)
   3
       Unless otherwise noted, the term “United States” hereafter includes the United States and
the Territory of the U.S. Virgin Islands.

                                                 1
             Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 5 of 80


without warning church members or the general public, thereby further facilitating their

predatory practices, failed and refused to report the abusive Clergy to law enforcement or other

responsible authorities as required by law, and—incredibly—even promoted the abusive Clergy.

Defendants’ wrongful acts are ongoing and continuous.

       2.      This also is a RICO case brought pursuant to 18 U.S.C. §§ 1961-68. Plaintiffs’

Complaint is grounded on multiple violations of the federal mail and wire fraud statutes

embodied in the RICO statute prohibiting “schemes to defraud” where the fraud is

“representational” or where the fraud amounts to “cheating and defrauding” without

representations. This Complaint alleges violations of the federal mail fraud and wire fraud

statutes in both ways.

       3.      The RICO enterprise alleged in this Complaint is the Roman Catholic Church in

the United States, an unincorporated association-in-fact composed of (i) 33 territorial

archdioceses, (ii) 145 territorial dioceses, (iii) the Archdiocese for the USA Military Services,

(iv) the Personal Ordinariate of the Chair of Saint Peter within the Roman Rite, and (v) two

archeparchies and 16 eparchies in the Eastern Catholic Churches and their corresponding priests

and other Clergy. This association-in-fact enterprise will be referred to as the “Church

Enterprise” or the “Enterprise.” As of 2017, there were over 37,000 Catholic priests and other

Clergy in the Church Enterprise. Each diocese is headed by a bishop who, in turn, is a member of

Defendant USCCB. The RICO Defendants conducting and participating, directly and/or

indirectly, in the affairs of the Church Enterprise to injure and harm Plaintiffs and Class

Members via the mails and wires are Defendant USCCB and Defendant Holy See.

       4.      Since at least 1940 (and possibly earlier) Defendants, utilizing the Enterprise,

have engaged (and continue to engage) in unlawful and intentional schemes to (i) defraud

Plaintiffs and Class Members via misrepresentations and omissions (on which Plaintiffs, Class

                                                 2
             Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 6 of 80


Members, Defendants, the Clergy, and/or other third parties justifiably relied), and (ii) defraud

Plaintiffs and Class Members by cheating them by means of false or fraudulent pretenses—first

subjecting Plaintiffs and Class Members to Clergy sexual abuse, then covering up and concealing

the sexual abuse so as to maintain Defendants’ reputations and maintain and expand their

commercial operations in the United States whereby Defendants and the Enterprise obtained (and

continue to obtain) money, funds, credits, assets, and/or other property, and, in the process,

cheating and defrauding Plaintiffs and Class members out of their childhood, youth, innocence,

virginity, families, jobs, finances, assets—in short, their lives. Defendants carried out these

schemes to defraud through the Enterprise using the United States and international mail in

violation of 18 U.S.C. § 1341. Defendants also carried out these schemes to defraud through the

Enterprise using interstate and international telephone calls and electronic communications in

violation of 18 U.S.C. § 1343.

       5.      Defendants’ schemes to defraud involved (and continue to involve) means of false

or fraudulent pretenses and/or fraudulent and intentionally misleading representations and

omissions, including, inter alia, (i) Defendants (and the Clergy) secretly misrepresenting to

Plaintiffs and Class Members—through their words and deeds—that they were men of faith who

had Plaintiffs’ and Class Members’ best interests at heart, and then, knowing that Plaintiffs and

Class Members relied on their representations and put their faith and trust in the Clergy as their

spiritual leaders, took advantage of their positions of power and influence and sexually abused

Plaintiffs and Class Members, (ii) Defendants (and the Clergy) misrepresenting to Plaintiffs,

Class Members, Defendants, the Clergy, and/or other third parties—explicitly and/or

implicitly—that the wrongful sexual abuse did not occur (denial and deceit), (iii) Defendants

(and the Clergy) shifting the focus of the allegations to Plaintiffs and Class by painting them as

liars, alleging Plaintiffs and Class Members falsified the charges, or that they suffered from some

                                                  3
             Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 7 of 80


mental illness giving rise to their allegations of Clergy sexual abuse, and (iv) Defendants (and

the Clergy) actively and fraudulently concealing the Clergy’s wrongful sexual abuse by, among

other things, (a) burying the charges deep within Defendants’ organizations and affirmatively

deciding not to publicize, properly investigate, or act on them, (b) failing and refusing to

terminate, or even discipline, abusing Clergy, (c) moving the abusive Clergy from parish to

parish, without warning church members or the general public, thereby further facilitating their

predatory practices, failing and refusing to report the abusive Clergy to law enforcement or other

responsible authorities as required by law, and even promoting abusive Clergy, and (iv) using all

available means to look the other way, deny, obstruct the investigation of, and conceal Clergy

sexual abuse. Defendants’ wrongful acts are open-ended, ongoing, and continuous.

       6.      As a direct and proximate result of Defendants’ (and the Clergy’s) above-

referenced wrongful actions, inaction, omissions, cover-up, deception, and concealment,

obstructive behavior regarding investigations, and conspiracy of silence, inter alia, (i) Plaintiffs

and Class Members have suffered (and will continue to suffer) physical and/or mental injury,

pain, suffering, and other actual and consequential injury, harm, and economic damages to

themselves, their businesses and/or their property, (ii) Defendants have maintained (and will

continue to maintain) their reputations and maintained and expanded (and will continue to

expand and maintain) their commercial operations in the United States whereby Defendants and

the Enterprise obtained (and will continue to obtain) money, funds, credits, assets, and/or other

property, and (iii) Defendants wrongfully shifted the risk, expense, and pain, and suffering of the

Clergy sexual abuse to Plaintiffs and Class Members and robbed them of their childhood, youth,

innocence, virginity, families, jobs, finances, assets—in short, their lives. Defendants’ schemes

to defraud also amounted to a cheat against Plaintiffs and Class Members. Defendants

intentionally engaged (and continue to engage) in these wrongful actions, inaction, omissions,

                                                  4
             Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 8 of 80


cover-up, deception, and concealment, obstructive behavior regarding investigations, and

conspiracy of silence to their financial and reputational benefit, and to Plaintiffs’ and Class

Members’ personal, mental, psychological, and financial detriment.

       7.      Defendants’ wrongful conduct flagrantly violates other laws of the United States,

the common law of the states, federal common law, Catholic Church canon law, and customary

international law, including treaties and conventions adopted and signed by Defendant Holy See.

These laws make childhood sexual abuse a crime, impose duties to report known or suspected

child abuse, require organizations and individuals to act in the best interests of children, and

establish civil responsibility—all in an attempt to protect children from harm. Child sexual abuse

violates international human rights standards and conventions adopted by virtually all civilized

nations. The financial, emotional, and psychological fallout from Defendants’ wrongful conduct

and their corresponding cover-up in the United States and the Holy See has had a devastating

effect on Plaintiffs, Class Members, and their families.

       8.      Plaintiffs, therefore, for themselves and Class Members, bring this action against

Defendants as a national class action under Title XI (“RICO”) of Public Law 91-452, 84 Stat.

922 (1970) (as codified at 18 U.S.C. §§ 1961–1968, as amended) and the common law for

engaging in the above-described intentional schemes and unlawful conduct. At all relevant times,

by their wrongful actions, inaction, omissions, cover-up, deception, and concealment, obstructive

behavior regarding investigations, and conspiracy of silence, Defendants conducted and

participated, directly and/or indirectly, in the affairs of the Church Enterprise through a pattern of

wrongful activity—to wit, Defendants engaged in repetitious and systematic interstate and

international mail and wire fraud in violation of 18 U.S.C. §§ 1341; 1343 by using or causing the

use of the mails and wires in interstate and international commerce to intentionally, repeatedly

and systematically devise, engage in, condone and/or ratify the above-described schemes to

                                                  5
             Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 9 of 80


defraud. Defendants’ wrongful actions, inaction, omissions, cover-up, deception, and

concealment, obstructive behavior regarding investigations, and conspiracy of silence unlawfully

cheated and defrauded Plaintiffs and Class Members—and continue to do so.

       9.      At all relevant times, by their wrongful actions, inaction, omissions, cover-up,

deception, and concealment, obstructive behavior regarding investigations, and conspiracy of

silence, (i) Defendants conducted or participated in the affairs of the Church Enterprise—as

described above—in violation of 18 U.S.C. § 1962(c)); and/or (ii) conspired to violate 18 U.S.C.

§ 1962(c) (in violation of 18 U.S.C. § 1962(d)).

       10.     Defendants agreed to commit, committed, and continue to commit these

substantive RICO offenses (i.e., the above-described unlawful and intentional schemes through

the Enterprise) by engaging in multiple predicate acts of interstate and international mail and

wire fraud—all the while knowing of, and intentionally agreeing to, the overall wrongful

objectives of their schemes. Defendants knew their conduct was wrongful, yet intentionally

engaged in the above-described wrongful actions, inaction, omissions, cover-up, deception, and

concealment, obstructive behavior regarding investigations, and conspiracy of silence to

unlawfully cheat, defraud, and take unlawful and unfair advantage of Plaintiffs and Class

Members—and continue to do so.

       11.     In addition to violating the RICO statute, Defendants’ above-described unlawful

and intentional schemes, actions, inaction, omissions, cover-up, deception, and concealment,

obstructive behavior regarding investigations, and conspiracy of silence constitute assault, breach

of fiduciary duty, negligence/gross negligence, negligence per se, intentional infliction of

emotional distress, wrongful death, public nuisance, conspiracy, and aiding and abetting.

       12.     Plaintiffs, therefore, for themselves and Class Members, seek to recover from

Defendants damages and compensation in the form of (i) compensatory damages (or,

                                                   6
              Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 10 of 80


alternatively, restitution), (ii) economic damages, (iii) punitive damages, (iv) RICO treble

damages, (v) medical monitoring, (vi) pre- and post-judgment interest, and (vii) attorneys’ fees,

litigation expenses, and court costs. Plaintiffs, for themselves and Class Members, also seek

declaratory and injunctive relief to compel Defendants to, inter alia, comply with various state

statutes requiring them to report the abusive Clergy to law enforcement or other responsible

authorities, terminate the abusive Clergy, identify the abusive Clergy to the general public so that

parents may protect their children going forward, release documents evidencing such Clergy

abuse to achieve transparency, and such other relief the Court deems just and proper.

                                   JURISDICTION AND VENUE

        13.       This Court has subject matter jurisdiction over Plaintiffs’ claims under (i) 18

U.S.C. § 1961, et seq., under 18 U.S.C. § 1964(a); (c) (RICO), and (ii) 28 U.S.C. § 1332(d)

(CAFA), because (i) there are 100 or more Class Members, (ii) at least one Class Member is a

citizen of a state diverse from the citizenship of Defendants, and (iii) the matter in controversy

exceeds $5,000,000 USD, exclusive of interest and costs.

        14.       This Court also has jurisdiction over Plaintiffs’ claims against Defendant Holy

See under 28 U.S.C. § 1330(a) because it is a “foreign state” within the meaning of 28 U.S.C. §

1603 falling within the exceptions to sovereign immunity set forth in 28 U.S.C. §§ 1605(a)(1);

(a)(2); (a)(5).

        15.       Exception to sovereign immunity—waiver—under 28 U.S.C. §§ 1605(a)(1).

Defendant Holy See has implicitly or explicitly waived any rights under, and/or is estopped from

raising, the Foreign Sovereign Immunities Act (28 U.S.C. § 1604) as a defense to suit by, among

other things, (i) failing to raise such defense for decades in settling and acquiescing in

settlements of child rape and sexual abuse claims against itself and/or its Clergy, agents, and

representatives (including, without limitation, the Church Enterprise and Defendant USCCB) in

                                                    7
             Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 11 of 80


the United States over which it exercises absolute control and authority under its own canon law,

regulations, directives, policies, and procedures, and (ii) the transmission to, and receipt from,

the United States of directives, orders, policies, procedures, and other direction or guidance,

whether explicit or implicit. Defendant Holy See’s wrongful conduct presents fundamental issues

of human rights and the protection of children. Such actions have never been given immunity by

the United States government. Moreover, fundamental human rights violations were subject to

accountability in United States courts prior to the enactment of the Foreign Sovereign

Immunities Act. In enacting the Foreign Sovereign Immunities Act, there is no evidence that the

United States Congress intended to immunize such fundamental human rights of children from

accountability in United States courts. Defendant Holy See, therefore, is not entitled to sovereign

immunity under 28 U.S.C. §§ 1605(a)(1).

       16.     Exception to sovereign immunity for conducting commercial activity under

28 U.S.C. §§ 1605(a)(2). Defendant Holy See’s wrongful conduct is based on commercial

activity carried on in the United States, acts performed in the United States in connection with

Defendant Holy See’s commercial activity elsewhere, and/or upon acts outside the territory of

the United States in connection with Defendant Holy See’s commercial activity elsewhere that

caused a direct effect in the United States. Defendant Holy See’s commercial activities

encompass both a regular course of commercial conduct, including, without limitation,

fundraising activities, real estate transactions, and other commercial transactions or acts. Such

commercial activities have had (and continue to have) substantial contact with the United States,

including (i) acts performed in the United States, (ii) funds raised from persons, entities,

agencies, agents, and representatives (including, without limitation, Defendant USCCB) in the

United States and sent to Defendant Holy See from the United States, (iii) real estate purchased

and sold in the United States, (iv) explicit and implicit policy directives sent by Defendant Holy

                                                  8
             Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 12 of 80


See to Defendant USCCB, the Enterprise, Clergy, and other agents and representatives in the

United States, and (v) other substantial consequences for persons within the United States

resulting from Defendant Holy See’s actions—directly and/or under the doctrine of respondeat

superior, agency theory, and/or the command responsibility doctrine. Defendant Holy See,

therefore, is not entitled to sovereign immunity under 28 U.S.C. §§ 1605(a)(2).

       17.     Exception to sovereign immunity for causing personal injury in the United

States under 28 U.S.C. §§ 1605(a)(5). Plaintiffs, for themselves and Class Members, seek

money damages from Defendant Holy See for personal injuries in the United States caused—

directly and/or the doctrine of respondeat superior, agency theory, and/or the command

responsibility doctrine—by Defendant Holy See’s tortious acts or omissions and/or the tortious

acts or omissions of Defendant Holy See’s Clergy, agents, and representatives (including,

without limitation, the Enterprise and Defendant USCCB) while acting within the scope of their

office or employment within the United States. Such acts within the United States include,

without limitation, the negligent hiring, supervision, direction, and control of Defendant Holy

See’s Clergy, agents and representatives (including, without limitation, Defendant USCCB) in

the United States, as effectuated within the United States, thereby resulting in a pattern of serious

personal injury to children in the United States. Defendant Holy See’s failure to hire, supervise,

direct, and control its Clergy, agents, and representatives (including, without limitation, the

Enterprise and Defendant USCCB) in the United States constitutes a breach of mandatory

obligations under United States and international law. Nor do Defendant Holy See’s

longstanding directives and refusal to comply with various states’ criminal statutes mandating

the reporting of child rape and sexual abuse constitute “discretionary acts or functions.” The acts

and omissions of Defendant Holy See’s Clergy, agents, and representatives (including, without

limitation, the Enterprise and Defendant USCCB) in covering up and concealing known criminal

                                                  9
             Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 13 of 80


acts of child sexual abuse by its Clergy and other agents amount to criminal conduct by aiding,

abetting, enabling, and being in criminal complicity with the crime of child rape and sexual

abuse, reckless endangerment, and obstruction of justice. Nor do Plaintiffs’ claims against

Defendant Holy See arise out of malicious prosecution, abuse of process, libel, slander,

misrepresentation, deceit, or interference with contract rights, but rather, arise out of the doctrine

of respondeat superior, agency theory, and/or the command responsibility doctrine, violations of

customary international law, assault, breach of fiduciary duty, negligence/gross negligence,

negligence per se, intentional infliction of emotional distress, wrongful death, public nuisance,

conspiracy, and aiding and abetting. Defendant Holy See, therefore, is not entitled to sovereign

immunity under 28 U.S.C. §§ 1605(a)(5).

       18.     This Court also has subject matter jurisdiction over Plaintiffs’ claims under 28

U.S.C. § 1331 because Plaintiffs allege violations of customary international law as codified in

international treaties, including, without limitation, the Universal Declaration of Human Rights

and the Convention on the Rights of the Child. Customary international law, as well as treaties

and acts of Congress, are the “supreme law of the land” under Article VI of the United States

Constitution. Issues of interpretation and application of such customary international law provide

federal question jurisdiction under 28 U.S.C. § 1331.

       19.     This Court also has subject matter jurisdiction over Plaintiffs’ claims under 28

U.S.C. § 1332 because the matter in controversy as to each individual Plaintiff exceeds the

sum of $75,000, exclusive of interest and costs, and the controversy is between citizens of a

state or states (the United States) and a foreign state (Defendant Holy See).

       20.     This Court also has subject matter jurisdiction over Plaintiffs’ claims under 28

U.S.C. § 1367 (supplemental jurisdiction).

       21.     This Court has in personam jurisdiction over Defendants because at all relevant

                                                  10
             Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 14 of 80


times, one or both Defendants, directly and/or through their agents and representatives

(including, without limitation, the Enterprise and Defendant USCCB) resided, were found, and

conducted business in the District of Columbia. This Court also has in personam jurisdiction

over Defendants because at all relevant times, one or both Defendants, directly and/or through

the Clergy, their agents and representatives (including, without limitation, the Enterprise and

Defendant USCCB), (i) caused tortious injury by an act or omission in the District of Columbia,

(ii) caused tortious injury in the District of Columbia by an act or omission committed outside

the District of Columbia, and/or (iii) engaged in a persistent course of conduct, or derived

substantial revenue from goods used or consumed or services rendered in the District of

Columbia, and the tortious injury occurring in the District of Columbia arose out of such

activity. This Court, therefore, also has in personam jurisdiction over Defendant Holy See under

28 U.S.C. § 1330(b).

       22.     At all relevant times, and as set forth above, one or both Defendants resided, were

found, and conducted business in the District of Columbia. Accordingly, venue is proper in this

Court under 28 U.S.C § 1391(a).

                                            PARTIES

       23.     Plaintiff Timothy B. Lennon is a citizen and resident of Arizona. Plaintiff Lennon

is a victim and survivor of Clergy sexual abuse. Plaintiff Lennon was a minor, United States

citizen, and resident of the State of Iowa at the time the abuse occurred. As a direct and

proximate result of Defendants’ (and the Clergy’s) wrongful conduct, Plaintiff Lennon has

suffered (and will continue to suffer) physical and/or mental injury, pain, suffering, and other

actual and consequential injury, harm, and economic damages. Plaintiff Lennon brings this

action on behalf of himself and all similarly situated Catholic Church Clergy child sexual abuse

victims in the United States.

                                                 11
             Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 15 of 80


       24.     Plaintiff Mark S. Belenchia is a citizen and resident of Mississippi. Plaintiff

Belenchia is a victim and survivor of Clergy sexual abuse. Plaintiff Belenchia was a minor,

United States citizen, and resident of the State of Mississippi at the time the abuse occurred. As a

direct and proximate result of Defendants’ (and the Clergy’s) wrongful conduct, Plaintiff

Belenchia has suffered (and will continue to suffer) physical and/or mental injury, pain,

suffering, and other actual and consequential injury, harm, and economic damages. Plaintiff

Belenchia brings this action on behalf of himself and all similarly situated Catholic Church

Clergy child sexual abuse victims in the United States.

       25.     Plaintiff Alfred L. Antonsen, Jr. is a citizen and resident of Illinois. Plaintiff

Antonsen is a victim and survivor of Clergy sexual abuse. Plaintiff Antonsen was a minor,

United States citizen, and resident of the State of Illinois at the time the abuse occurred. As a

direct and proximate result of Defendants’ (and the Clergy’s) wrongful conduct, Plaintiff

Antonsen has suffered (and will continue to suffer) physical and/or mental injury, pain, suffering,

and other actual and consequential injury, harm, and economic damages. Plaintiff Antonsen

brings this action on behalf of himself and all similarly situated Catholic Church Clergy child

sexual abuse victims in the United States.

       26.     Plaintiff Joseph Piscitelli is a citizen and resident of California. Plaintiff Piscitelli

is a victim and survivor of Clergy sexual abuse. Plaintiff Piscitelli was a minor, United States

citizen, and resident of the State of California at the time the abuse occurred. As a direct and

proximate result of Defendants’ (and the Clergy’s) wrongful conduct, Plaintiff Piscitelli has

suffered (and will continue to suffer) physical and/or mental injury, pain, suffering, and other

actual and consequential injury, harm, and economic damages. Plaintiff Piscitelli brings this

action on behalf of himself and all similarly situated Catholic Church Clergy child sexual abuse

victims in the United States.

                                                  12
             Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 16 of 80


       27.     Plaintiff Shaun A. Dougherty is a citizen and resident of Pennsylvania. Plaintiff

Dougherty is a victim and survivor of Clergy sexual abuse. Plaintiff Dougherty was a minor,

United States citizen, and resident of the State of Pennsylvania at the time the abuse occurred. As

a direct and proximate result of Defendants’ (and the Clergy’s) wrongful conduct, Plaintiff

Dougherty has suffered (and will continue to suffer) physical and/or mental injury, pain,

suffering, and other actual and consequential injury, harm, and economic damages. Plaintiff

Dougherty brings this action on behalf of himself and all similarly situated Catholic Church

Clergy child sexual abuse victims in the United States.

       28.     Plaintiff Mark Crawford is a citizen and resident of New Jersey. Plaintiff

Crawford is a victim and survivor of Clergy sexual abuse. Plaintiff Crawford was a minor,

United States citizen, and resident of the State of New Jersey at the time the abuse occurred. As a

direct and proximate result of Defendants’ (and the Clergy’s) wrongful conduct, Plaintiff

Crawford has suffered (and will continue to suffer) physical and/or mental injury, pain, suffering,

and other actual and consequential injury, harm, and economic damages. Plaintiff Crawford

brings this action on behalf of himself and all similarly situated Catholic Church Clergy child

sexual abuse victims in the United States.

       29.     Defendant United States Conference of Catholic Bishops (USCCB) is the

episcopal conference and central oversight and leadership body of the Catholic Church in the

United States which, in turn, is overseen, governed, and directed by Defendant Holy See. The

Catholic Church in the United States is part of the worldwide Roman Catholic Church overseen

by Defendant Holy See in Rome. With Catholicism making up 20.8% of the United States

population as of 2018, it is the largest religious denomination in the United States of America

and the second largest religious group. The United States has the fourth largest Catholic




                                                13
             Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 17 of 80


population in the world after Brazil, Mexico and the Philippines, the largest Catholic minority

population, and the largest English-speaking Catholic population.

       30.     Founded in 1966 as the joint National Conference of Catholic Bishops and the

United States Catholic Conference, Defendant USCCB is composed of all active and retired

members of the Catholic hierarchy (i.e., diocesan, coadjutor, and auxiliary bishops and the

ordinary of the Personal Ordinariate of the Chair of Saint Peter) in the United States and the

Territory of the U.S. Virgin Islands. In the Commonwealth of Puerto Rico, the bishops in the six

dioceses form their own episcopal conference, the Puerto Rican Episcopal Conference. The

bishops in U.S. insular areas in the Pacific Ocean – the Commonwealth of the Northern Mariana

Islands, the Territory of American Samoa, and the Territory of Guam – are members of the

Episcopal Conference of the Pacific. Defendant USCCB adopted its current name in July 2001.

Defendant USCCB is based in Washington, D.C. As with all bishops’ conferences, certain

decisions and acts of the USCCB must (and do) receive the recognitio, or approval of the Roman

dicasteries, which are subject to the immediate and absolute authority of Defendant Holy See.

Defendant USCCB, a corporation organized under the laws of Washington, D.C., may be served

with Summons and a copy of this Class Action Complaint by serving any officer or its General

Counsel at 3211 4th Street NE, Washington, D.C. 20017, its principal place of business.

       31.     Defendant Holy See, in its Capacity as a Foreign State (State of the Vatican City),

and in its Capacity as an Unincorporated Association and Head of an International Religious

Organization (Holy See) is the ecclesiastical, governmental, and administrative ruler of the

Roman Catholic Church, including the Roman Catholic Church in the United States, the

Enterprise, and Defendant USCCB. Defendant Holy See is the sovereign entity ruling Vatican

City. The pope is the head of state and directs the Roman Curia, a collection of administrative

units governing different ecclesial functions such as religious life, evangelization, and church

                                                14
             Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 18 of 80


doctrine. Curial officials are cardinals, bishops, and priests directly employed at the Vatican in

the different administrative units.

       32.     Defendant Holy See comprises the authority, jurisdiction and sovereignty vested

in the Pope and his delegated advisors to direct the activities of the worldwide Roman Catholic

Church, including the Roman Catholic Church in America. Defendant Holy See has absolute and

unqualified power and control over the Roman Catholic Church in the United States, including

absolute and unqualified power and control over every Catholic Church archdiocese, diocese,

school, its Clergy employees, and other of Defendants’ personnel, members, employees, agents,

and representatives. Defendant Holy See exercises certain powers and engages in certain

activities peculiar to sovereigns. Defendant Holy See also exercises powers, and engages in

activities, including commercial activities, that are not peculiar to sovereigns, but rather, are

exercised and engaged in by private actors, including unincorporated associations and

headquarters of international religious organizations.

       33.      Defendant Holy See, which occupies its own sovereign territory located within

the city of Rome, Italy, is a unique entity. It enters into treaties and conventions with other

foreign states, including the Universal Declaration of Human Rights and the Convention on the

Rights of the Child, maintains diplomatic relations with 176 sovereign states, including the

United States, and has permanent observer status in the United Nations. At the same time, and

wholly distinct and separate from its role and activities as a sovereign, it is an unincorporated

association and head of the worldwide Roman Catholic Church and its Clergy.

       34.      Defendant Holy See engages in commercial activity in the District of Columbia,

throughout the United States, and worldwide. Defendant Holy See buys and sells real and

personal property, and purchases and supplies goods and services. Defendant Holy See is

supported by the contributions of money (including tithes), real property, and personal property by

                                                  15
             Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 19 of 80


Catholic Church parishioners, which are received as part of its regular course of commercial

conduct in the United States. In exchange, Defendant Holy See, directs, supervises, supports,

promotes, engages, and provides religious and pastoral directives and guidance, education, and

counseling services to the worldwide Roman Catholic Church, including the Catholic Church in

the United States, directly and/or through the Clergy, its employees, and its agents and

representatives (including, without limitation, the Enterprise and Defendant USCCB).

       35.      Defendant Holy See creates, organizes, divides, and realigns dioceses,

archdioceses and ecclesiastical provinces throughout the worldwide Roman Catholic Church,

including the Catholic Church in the United States. It also names bishops to lead the dioceses

and transfers them between different dioceses or religious offices within the Holy See. Defendant

Holy See dictates the minimum requirements for ordination as a priest or bishop, and gives final

approval to the creation, division, and suppression of provinces of religious orders.

       36.      Defendant Holy See directs and mandates the Clergy’s morals and standards of

 conduct. Defendant Holy See creates, appoints, assigns, reassigns, and retires all Clergy. It also

 approves the elections of the heads of Catholic religious orders and, through its agents and

 representatives (including, without limitation, the Enterprise and Defendant USCCB),

 Defendant Holy See exercises its power to directly assign, reassign, and remove Clergy from

 their positions. All Clergy vow to respect and obey Defendant Holy See. For example, when a

 priest is ordained, he stands before his consecrators and the congregation and pledges his

 obedience and loyalty to the supreme Roman Catholic pontiff, Defendant Holy See.

       37.      Defendant Holy See is responsible for the work and discipline of the Clergy. As

such, Defendant Holy See, among other things, requires bishops to regularly file reports

regarding the status of, and any problems with, the Clergy. Defendant Holy See promulgates and

enforces the Catholic Church internal laws and regulations regarding the education, training,
                                                16
             Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 20 of 80


standards of conduct, and discipline of the Clergy and all others who serve in the internal

governance, administrative, judicial, educational, and pastoral operations of the worldwide

Roman Catholic Church, including the Catholic Church in the United States.

       38.      No Clergy may be removed from service or a position of leadership without the

approval of Defendant Holy See, nor can any Clergy remain in service or a position of leadership

over the objection of Defendant Holy See. Defendant Holy See is directly and absolutely

responsible for removing cardinals, archbishops, and bishops from service and/or making them

ineligible for positions of leadership in the various divisions and offices of the Roman Catholic

Church, including the Catholic Church in the United States, by issuing instructions, mandates,

and dictates in and/or directed to the United States. Defendant Holy See has the ultimate

authority to approve or disapprove the settlement of legal claims against the Clergy for child rape

and sexual abuse.

       39.     Defendant Holy See is not a party to any international service of process treaty.

Accordingly, Defendant Holy See may be served with Summons and a copy of this Class Action

Complaint by delivering copies of the Complaint, the Summons, a 22 C.F.R. § 93.2 Notice of

Suit, and the Foreign Sovereign Immunities Act, in both English and in Latin, to the Clerk of the

Court, requesting the Clerk to send such documents, via a form of mail requiring a signed

receipt, to Holy See c/o Most Rev. Paul Gallagher, Secretary for Relations with States, Section

for Relations with States, Apostolic Palace, Vatican City State 00120.

                                             FACTS

I.     A brief history of child sexual abuse by Catholic Clergy in the United States.

       40.      Cases of child rape and sexual abuse by Catholic Clergy in the 20th and 21st

centuries are widespread and have led to numerous allegations, investigations, trials, and

convictions, as well as revelations about decades of attempts by Defendants to cover up reported

                                                17
             Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 21 of 80


incidents. The abused children include boys and girls, some as young as 3 years old, with the

majority between the ages of 11 and 14. Many cases involve allegations against Clergy for

decades of abuse; such allegations were frequently made by adults or older youth years after the

abuse occurred. Cases also have also been brought against members of the Catholic Church

hierarchy—including Defendants—for covering up sex abuse allegations and moving abusive

Clergy from parish to parish where the abuse continued.

       41.      Child sexual abuse committed by the Catholic Clergy has been going on for

centuries. For example, in 306 A.D., the Council of Elvira in Spain passed the first formal

legislation condemning child sexual abuse by the Clergy, including sexual abuse of boys.

       42.      In the 11th century, Fr. Peter Damien wrote the Book of Gomorrah, which called

for the punishment of Clergy who sexually molested and abused children, particularly boys. A

copy of the book was presented to Defendant Holy See.

       43.     Defendant Holy See’s knowledge of Clergy abuse and its duty to monitor the

Clergy and report sexual abuse first came into focus in the early 20th century when, in 1917, the

Curia completed a decade-long codification of church law into the 1917 Code of Canon Law.

Pope Paul VI later updated the canon to the new 1983 Code. The 1917 Code made “adultery,

debauchery, bestiality, sodomy, pandering, [and] incest” ecclesial crimes. The 1917 Code

specifically made it a crime for Clergy to have sexual relations or relationships with children

under the age of sixteen. It also mandated, without reservation, the suspension of guilty clerics

and removal from any office, and “in more serious cases,” deposition. The 1983 Code goes even

further, expressly forbidding the sexual abuse of children by the Clergy and directing that “civil

laws to which the law of the Church yields are to be observed in canon law with the same

effects,” which requires both laity and clergy to report civil crimes to civil authorities as a matter




                                                  18
             Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 22 of 80


of canon law. These provisions alone demonstrate that Defendant Holy See was well-aware of

the centuries-old practice of child rape and sexual abuse committed by the Catholic Clergy.

       44.      In the late 1940s, American Fr. Gerald Fitzgerald founded the Congregation of

the Servants of the Paraclete, a religious order that treats Catholic Clergy struggling with

personal difficulties, such as substance abuse and sexual misconduct. In a series of letters and

reports to high-ranking Catholic leaders starting in the 1950s, Fitzgerald warned of substantial

problems with pedophile priests. He wrote, for example, “[sexual abuse] offenders were

unlikely to change and should not be returned to ministry.” He discussed the problem with Pope

Paul VI (1963 – 1978) and “in correspondence with several bishops.”

       45.      In March 1962, Defendant Holy See privately circulated the Crimen

sollicitationis, a document containing a set of procedural norms for dealing with the solicitation

of sex in confession, Clergy sex with minors, homosexual relations, and bestiality. This

document, which is an official legislative text, issued by the Congregation of the Holy Office

and specifically approved by Pope John XXIII, imposed the highest level of secrecy on

handling Clergy sexual abuse matters and on the document itself. It reflects Defendant Holy

See’s longstanding policies and directives regarding Clergy sexual abuse. This secret document

was first discovered and made public in July 2003 by news media in the United States and

throughout the world. It requires bishops in the United States, including the District of Columbia,

not to report child sexual abuse committed by Clergy to criminal or civil authorities even though

the failure and refusal to do so is a criminal offense throughout the United States. At all relevant

times, and as part of both its course of commercial conduct and particular commercial

transactions and acts in the United States, Defendant Holy See directed (and continues to direct)

bishops in the United States (i.e., Defendant USCCB) to conceal from its parishioners and the

general public its Clergy’s sexual abuse of children in order to avoid public scandal, perpetuate


                                                 19
             Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 23 of 80


its Christian public image, and ensure the continued receipt of funds from its parishioners

and other financial contributors. Defendant USCCB has carried out (and continues to carry out)

Defendant Holy See’s directives—all in furtherance of Defendants’ commercial activities in the

United States.

       46.       Although Catholic bishops sent sexually abusive priests to facilities, such as those

operated by the Servants of the Paraclete since the 1950s, there was scant public discussion of

the problem until the mid-1960s; the issue was swept under the rug. Even then, most of the

discussion was by and between the Catholic Church hierarchy—including Defendants—with

little or no coverage in the media. A public discussion of the sexual abuse of minors by Catholic

Clergy finally took place at a National Association for Pastoral Renewal meeting held at the

University of Notre Dame in 1967. All U.S. Catholic bishops were invited.

       47.       Thereafter, various local and regional discussions of the problem were held by

Catholic bishops, including Defendant USCCB. However, it was not until the 1980s that

discussion of sexual abuse by Catholic Clergy began to be covered as a phenomenon in the U.S.

news media. According to the Catholic News Service, public awareness of the sexual abuse of

children by the Catholic Clergy in the United States began in the late 1970s and the 1980s as an

outgrowth of the growing awareness of the overall physical abuse of children in society.

       48.       In September 1983, the National Catholic Reporter published an article on the

topic. The subject gained wider national notoriety in October 1985 when Louisiana priest Gilbert

Gauthe pleaded guilty to eleven counts of molesting boys. After the coverage of Gauthe’s crimes

subsided, the issue faded to the fringes of public attention until the mid-1990s, when it was again

brought to national attention after numerous books on the topic were published.

       49.       By the 1990s, the child sexual abuse cases began receiving significant media and

public attention in some countries, especially in Canada, the United States, Australia and,

                                                  20
             Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 24 of 80


through a series of television documentaries such as Suffer The Children Ireland. A critical

investigation by The Boston Globe in 2002 led to widespread media coverage of the issue in the

United States, later dramatized in the motion picture Spotlight. Since then, widespread Clergy

abuse has been exposed in Europe, Australia, and Chile.

       50.     From 2001 to 2010, Defendant Holy See considered sex abuse allegations

involving about 3,000 priests dating back fifty years, reflecting worldwide patterns of long-term

abuse, as well as the Catholic Church hierarchy’s pattern of regularly covering up such abuse.

Diocesan officials and academics knowledgeable about the Catholic Church know that child

sexual abuse by Catholic Clergy is generally not discussed, and thus, is difficult to measure.

       51.     After the 2002 revelation by The Boston Globe that cases of abuse were

widespread in the Catholic Church in Massachusetts and elsewhere, The Dallas Morning News

conducted a year-long investigation. It reported in 2004 that even after these revelations and

public outcry, the Catholic Church had moved allegedly abusive priests out of the countries

where they had been accused, only to re-assign them to “settings that bring them into contact

with children, despite church claims to the contrary.” The investigation found that nearly half of

200 cases “involved clergy who tried to elude law enforcement.”

       52.     In a 2001 apology, Pope John Paul II called sexual abuse within the Church “a

profound contradiction of the teaching and witness of Jesus Christ.” Pope Benedict XVI

apologized, met with victims, and spoke of his “shame” at the evil of abuse, calling for

perpetrators to be brought to justice, and denouncing mishandling by church authorities.

       53.     In 2003, Archbishop Timothy M. Dolan of the Catholic Archdiocese of

Milwaukee authorized payments of as much as $20,000 to sexually abusive priests to convince

them to leave the priesthood.

       54.     According to a 2004 research study by the John Jay College of Criminal Justice

                                                21
            Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 25 of 80


for Defendant USCCB (the “Report”), 4,392 Catholic priests and deacons in active ministry

between 1950 and 2002 have been plausibly accused (neither withdrawn nor disproven) of

under-age sexual abuse by 10,667 individuals. Estimating the number of priests and deacons

active in the same period at 110,000, the Report concluded that approximately 4% have faced

such allegations. The Report noted that “[i]t is impossible to determine from our surveys what

percent of all actual cases of abuse that occurred between 1950 and 2002 have been reported to

the Church and are therefore in our dataset.” The Report also found that:

   •   Approximately 81% of the victims were male.
   •   Female victims of sexual abuse by Catholic priests tended to be younger than the males.
       Data showed that the number and proportion of sexual misconduct directed at girls under
       8 years old was higher than that directed at boys of the same age.
   •   22.6% of the victims were age 10 or younger, 51% were between the ages of 11 and 14,
       and 27% were between the ages to 15 to 17 years.
   •   A substantial number (almost 2000) of very young children were victimized by priests.
   •   9,281 victim surveys had information about an investigation. In 6,696 (72%) cases, an
       investigation of the allegation was carried out. Of these, 4,570 (80%) were substantiated;
       1,028 (18%) were unsubstantiated; 83 (1.5%) were found to be false. In 56 cases, priests
       were reported to deny the allegations.
   •   In approximately 20% of the allegations, the allegedly abusive priest was deceased or
       inactive at the time the allegation was first made, and typically no investigation was
       conducted in these circumstances.
   •   In 38.4% of the allegations, the abuse was alleged to have occurred within a single year,
       in 21.8% the alleged abuse lasted more than a year, but less than 2 years, in 28% between
       2 and 4 years, in 10.2% between 5 and 9 years and, in under 1%, 10 or more years.

The 4,392 accused priests amounted to approximately 4% of the 109,694 priests in active

ministry during that time. Of these 4,392 priests, approximately:

   •   56% had one reported allegation against them; 27% had two or three allegations against
       them; nearly 14% had four to nine allegations against them; and 3% (149 priests) had 10
       or more allegations against them. These 149 priests were responsible for almost 3,000
       victims, or 27% of the allegations.




                                                22
             Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 26 of 80


   •   The allegations were substantiated for 1,872 priests and unsubstantiated for 824 priests.
       The allegations were considered credible for 1,671 priests and not credible for 345
       priests.
   •   50% of the priests were 35 years of age or younger at the time of the first instance of
       alleged abuse.
   •   Almost 70% of the allegedly abusive priests were ordained before 1970.
   •   Fewer than 7% were reported to have themselves been victims of physical, sexual or
       emotional abuse as children. Although 19% had alcohol or substance abuse problems, 9%
       were reported to have used drugs or alcohol during the instances of abuse.

       55.     The Report also found that “[l]ike in the general population, child sex abuse in the

Catholic Church appears to be committed by men close to the children they allegedly abuse.”

According to the study, “many (abusers) appear to use grooming tactics to entice children into

complying with the abuse, and the abuse occurs in the home of the alleged abuser or victim.”

The Report characterized these enticements as actions such as buying the minor gifts, letting the

victim drive a car, and taking youths to sporting events. The most frequent context for abuse was

a social event and many priests socialized with the families of victims. Abuses occurred in a

variety of places with the most common being the residence of the priest.

       56.     Many of the reported acts of sexual abuse involved fondling or unspecified abuse.

There were allegations of forced acts of oral sex and intercourse. Detailed information on the

nature of the abuse was not reported for 26.6% of the reported allegations. Approximately 27.3%

of the allegations involved the cleric performing oral sex on the victim; 25.1% of the allegations

involved penile penetration or attempted penetration.

       57.     The Report further noted that although there were reported acts of sexual abuse of

minors in every year, the incidence of reported abuse increased markedly in the 1960s and

1970s. There was, for example, a more than six-fold increase in the number of reported acts of

abuse of males aged 11 to 17 between the 1950s and the 1970s. After peaking in the 1970s, the

number of incidents in the report decreased through the 1980s and 1990s even more sharply than

                                                23
             Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 27 of 80


the incidence rate had increased in the 1960s and 1970s. Contributing factors to the abuse were

“poor screening and training of priests.”

       58.     The Report also noted the Catholic Church hierarchy’s failure to grasp the

seriousness of the problem, overemphasis on the need to avoid a scandal, use of unqualified

treatment centers for Clergy removed for rehabilitation, a misguided willingness by bishops to

forgive sexual misconduct as a moral failing and not treat it a crime, allowance of recidivism

upon reassignment of abusing priests, and insufficient accountability of the hierarchy for

inaction. The Report has since been updated through 2010.

       59.     The Augustin Cardinal Bea, S.J., who specializes in abuse counseling and is

considered an expert on clerical abuse, stated that “approximately 4% of priests during the past

half century (and mostly in the 1960s and 1970s) have had a sexual experience with a minor.” In

fact, the United States is the country with the highest number of reported Catholic Church sex

abuse cases.

       60.     For example, as recently as 2011, Fr. Curtis Wehmeyer was allowed to work as a

priest in Minnesota despite many people reporting concern about his sexual compulsion and

suspicious behavior with boys. Fr. Wehmeyer was employed as a priest without proper

background checks. He was later convicted of sexually abusing two boys. After his arrest,

numerous complaints were lodged that the responsible Clergy were more concerned with how to

spin the story in a favorable light than in helping victims.

       61.     On May 13, 2017, Pope Francis acknowledged that the Vatican had a 2,000-case

backlog of sex abuse cases.

       62.     Pope Francis began 2018 by accusing victims of fabricating allegations, but by

April apologized for his “tragic error,” and by August expressed “shame and sorrow” for the

tragic history of Clergy sexual abuse of children, but the situation has not substantively changed.

                                                 24
             Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 28 of 80


       63.     In July 2018, Cardinal Theodore McCarrick resigned from the College of

Cardinals (the first Cardinal to do so since 1927), following allegations of child sexual abuse and

attempted homosexual rape at a seaside villa.

       64.     In August 2018, Archbishop Carlo Maria Viganò, a former senior Vatican official

and diplomat, claimed the pope knew as early as 2013 about allegations that the former

archbishop of Washington, ex-Cardinal Theodore McCarrick, had been sexually active with

seminarians and that Pope Benedict XVI had privately disciplined him over the charges.

Archbishop Viganò said that Pope Francis had ignored then-Cardinal McCarrick’s record and

rehabilitated him as a powerful figure in the United States Catholic Church.

       65.     In August 2018, a Pennsylvania grand jury issued a searing report that bishops

and other leaders of the Catholic Church in Pennsylvania covered up child sexual abuse by more

than 300 priests against over 1000 victims over a period of 70 years, persuading victims not to

report the abuse and law enforcement not to investigate it. Since then, attorneys general in at

least a dozen states have opened investigations into whether their local dioceses engaged in

cover-ups of Clergy who sexually abused minors.

       66.     On October 9, 2018, the United States Department of Justice (“DOJ”) sent a

sweeping request to Defendant USCCB that every Roman Catholic diocese in the United

States preserve all documents related to the handling of child sexual abuse. The DOJ also

asked Defendant USCCB to retain its files on a broad array of internal matters, including

sexual abuse investigations and the transfer of priests across state or international borders, or

to treatment centers. The DOJ’s request includes documents contained in “secret archives” —

the confidential files kept by each diocese. On October 23, 2018, Defendant USCCB sent the

DOJ letter to all United States dioceses.




                                                 25
             Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 29 of 80


       67.     On October 12, 2018, Pope Francis accepted the resignation of Cardinal Donald

Wuerl, the archbishop of Washington, D.C., for his handling of clerical sex abuse. Cardinal

Wuerl was bishop of Pittsburgh for 18 years before coming to Washington in 2006 is accused by

Catholics for not doing enough to root out Clergy abuse. In a highly unusual step, as the pope

accepted the resignation of Cardinal Wuerl, the pope also wrote a letter praising Cardinal

Wuerl’s “nobility” in choosing to step down rather than defend his record. The pope’s letter

further angered critics of the Catholic Church’s response to Clergy sexual abuse say the pontiff

fails to appreciate the gravity of the crisis. Terence McKiernan of BishopAccountability.org, an

organization that tracks abuse cases, said the letter “sends a clear message that for Pope Francis,

Cardinal Wuerl is more important than the children he put in harm’s way.”

       68.     On November 12, 2018, at its annual meeting in Baltimore, Maryland,

Defendant USCCB was prepared to vote on reforms addressing Clergy child sexual abuse. At

the eleventh hour, however, Defendant Holy See ordered Defendant USCCB not to take any

action on the proposed reforms, but rather, wait until after a global summit on the issue

planned for February 2019—thereby kicking the can down the road again.

II.    Defendants have repeatedly failed and refused to properly address Clergy child
       sexual abuse.
       69.     Historically, Defendants have addressed child sexual abuse as an internal matter.

Abusive Clergy were sanctioned under canon law and sometimes received treatment from

specialized Catholic service agencies, but relatively few of them were reported to civil

authorities. Bishops have routinely moved abusive Clergy from parish to parish where they still

had personal contact with children, rather than seeking to permanently remove them from the

priesthood. Child sexual abuse has been institutionalized, routinized, and tolerated by the

Catholic Church hierarchy, including Defendants, for decades to the point that it has operated as

a criminal syndicate. Defendants are guilty of a grave moral failure for allowing the massive and
                                                26
             Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 30 of 80


rampant sexual abuse of children by Catholic Clergy. In fact, in response to Defendants’ failure

to report child sexual abuse to law enforcement, lawmakers in multiple states have moved to

change their laws to make reporting of abuse to law enforcement compulsory.

       70.     Defendant Holy See has been especially slow to react. For example, in April

2003, the Pontifical Academy for Life organized a three-day conference, entitled “Abuse of

Children and Young People by Catholic Priests and Religious,” where eight non-Catholic

psychiatric experts spoke nearly all Vatican dicasteries’ representatives. The panel of experts

identified the following factors contributing to the sexual abuse problem:

   •   Failure by the hierarchy to grasp the seriousness of the problem.
   •   Overemphasis on the need to avoid a scandal.
   •   Use of unqualified treatment centers.
   •   Misguided willingness to forgive.
   •   Insufficient accountability.

Yet Defendant Holy See took no affirmative action to address the issue.

       71.     Thereafter, in July 2010, Defendant Holy See issued a document doubling the

length of time after a victim’s 18th birthday that abusive Clergy can be tried in a church court

and streamlining the processes for removing pedophile priests. However, the new rules are less

strict than those already in place in the United States and lack the clarity that pedophilia is a civil

offense. Again, no decisive action to protect children from pedophile priests.

       72.     In May 2011, Defendant Holy See published new guidelines dealing with Clergy

sexual abuse cases. The guidelines instruct the bishops—including Defendant USCCB—and

heads of Catholic religious orders worldwide to develop “clear and coordinated” procedures for

dealing with sexual abuse allegations. The guidelines further instruct the bishops—including

Defendant USCCB—to cooperate with the police and respect the relevant local laws in

investigating and reporting allegations of Clergy sexual abuse to the civic authorities, although

the guidelines do not make such reporting mandatory. The guidelines also reinforce the exclusive

                                                  27
             Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 31 of 80


authority of the bishops—including the USCCB—to deal with Clergy sexual abuse cases. The

guidelines, however, are perfunctory and insufficient; they do not have the status of church law

and do not provide any specific enforcement mechanisms.

       73.      While Defendants claim to have addressed the issue, the truth is that as of at least

2006, there were approximately 5,000 abusive Catholic Clergy in the United States, only 150 of

whom had been successfully prosecuted. Defendants and other Church leaders who enabled child

sexual abuse were too frequently careless about their own accountability and the accountability

of perpetrators. Some critics of the Catholic Church, such as Patrick Wall, attribute this to

Defendants’ lack of cooperation. In California, for example, the archdiocese sought to block the

disclosure of confidential counseling records on two priests, arguing that such action would

violate their First Amendment right on religious protection.

       74.     In September 2010, Pope Benedict XVI lamented that the Catholic Church had

not been vigilant enough or quick enough in responding to the problem of Clergy sexual abuse.

After Pope Benedict’s resignation in 2013, he was criticized by Survivors Network of those

Abused by Priests (SNAP) for allegedly protecting the Church’s reputation “over the safety of

children.” Representatives from the Center for Constitutional Rights (at the time engaged in an

International Criminal Court case against Pope Benedict in which they were acting for SNAP),

alleged that Pope Benedict had been directly involved in covering up some of the crimes.

       75.     Defendants have historically failed to act quickly and decisively to remove,

laicize, and report Clergy accused of sexual misconduct. Cardinal Roger Mahony of the

Archdiocese of Los Angeles, said: “We have said repeatedly that ... our understanding of this

problem and the way it’s dealt with today evolved, and that in those years ago, decades ago,

people didn’t realize how serious this was, and so, rather than pulling people out of ministry

directly and fully, they were moved.”

                                                 28
             Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 32 of 80


       76.     One early opponent of the treatment of sexually abusive priests was Fr. Gerald

Fitzgerald, the founder of The Congregation of the Servants of the Paraclete. Although Fr.

Fitzgerald started the Servants of the Paraclete to assist Clergy struggling with alcohol and

substance abuse problems, he soon began counseling Clergy who had sexually abused minors.

Initially, Fr. Fitzgerald attempted to treat such Clergy using the same spiritual methods he used

with his other guests. But as he grew convinced of the futility of treating sexually abusive

Clergy, Fr. Fitzgerald came to vehemently oppose the return of sexual abusers to their duties. He

wrote regularly to bishops in the United States and to Vatican officials, including the Pope, of his

opinion that many Clergy sexual abusers could not be cured and should be laicizied immediately.

       77.     Defendants also have historically operated under a veil of secrecy regarding

Clergy sexual abusers. As reported by The Boston Globe, several bishops have facilitated

compensation payments to victims on condition that their allegations remained secret. According

to The Boston Globe, the Archdiocese of Boston secretly settled child sexual abuse claims

against at least 70 Clergy from 1992 to 2002. This practice is consistent with the Catholic

Church’s worldwide game plan to cover up Clergy child sexual abuse. For example, in

November 2009, the Irish Commission to Inquire into Child Abuse reported its findings:

       The Dublin Archdiocese’s pre-occupations in dealing with cases of child sexual
       abuse, at least until the mid-1990s, were the maintenance of secrecy, the
       avoidance of scandal, the protection of the reputation of the Church, and the
       preservation of its assets. All other considerations, including the welfare of
       children and justice for victims, were subordinated to these priorities. The
       Archdiocese did not implement its own canon law rules and did its best to avoid
       any application of the law of the State.

       78.     In April 2010, a lawsuit was filed in Milwaukee federal court by an anonymous

“John Doe 16” against Defendant Holy See and Pope Benedict XVI. The plaintiff accused the

Pope and others of covering up Clergy sexual abuse cases to avoid scandal to the detriment of

the concerned children. In February 2011, two German lawyers initiated charges against Pope

                                                29
             Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 33 of 80


Benedict XVI at the International Criminal Court, alleging the Pope (aka Joseph Ratzinger), as

head of the Congregation for the Doctrine of the Faith, covered up Clergy sexual abuse of

children and youths to protect the perpetrators.

       79.     Internal division within the Catholic Church over this issue finally became public.

A Vatican spokesman stated “When individual institutions of national churches are implicated,

that does not regard the competence of the Holy See. ... The competence of the Holy See is at the

level of the Holy See.” But citing canons 331 and 333 of the 1983 Code of Canon Law, James

Carroll of The Boston Globe asserted that “[o]n the question of how far papal authority extends,

the canon law of the Catholic Church could not be clearer,” and the Holy See’s denial of

competency contravenes canon law. Canon 331 states that “The vicar of Christ ... possesses full,

immediate, and universal ordinary power in the Church, which he is always able to exercise

freely,” and canon 333 states that “... by virtue of his office, the Roman pontiff not only

possesses power over the universal church, but also obtains the primacy of ordinary power over

all particular churches and groups of them.”

       80.     Silvano Tomasi, Defendant Holy See’s ambassador to the U.N. at the time,

stated—quite incredibly—that the Vatican is not responsible for abusive Clergy because “Clergy

are citizens of their own states, and they fall under the jurisdiction of their own country.” But a

United Nations report4 disagreed, claiming that since Clergy are “bound by obedience to the



   4
        In early 2014, the United Nations Committee on the Rights of the Child issued a report
asserting that the Pope and the Catholic Church have worked hard to protect their reputations,
rather than protect children. The Committee called for the immediate removal of all known or
suspected Clergy child molesters, opening up the archives on abusers and bishops who covered
up such abuse, and instances of abuse reported to law enforcement agencies for investigation and
prosecution. The Committee issued the following statement:

       The committee is gravely concerned that the Holy See has not acknowledged the
       extent of the crimes committed, has not taken the necessary measures to address
       cases of child sexual abuse and to protect children, and has adopted policies and
                                              30
             Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 34 of 80


pope” under canon law, Defendant Holy See, in fact, is accountable. The report also urged the

Vatican to insist that Clergy and bishops involve the police in all abuse reports and end a “code

of silence” leading to whistleblowers being “ostracized, demoted and fired.”

       81.     Placing cases under the competence of Defendant Holy See’s Congregation for

the Doctrine of the Faith also makes the process more secretive and lengthens the time required

to address the allegations. For example, in his biography of Pope John Paul II, David Yallop

asserts that the backlog of referrals to the Congregation for the Doctrine of the Faith for action

against sexually abusive Clergy is so large that it takes 18 months to merely get a reply.

       82.     Vatican officials themselves have expressed concern that the Catholic Church’s

insistence on confidentiality in its treatment of Clergy sexual abuse cases effectively operates as

a ban on reporting serious accusations to civil and criminal authorities. Early in 2010, Cardinal

Claudio Hummes, the head of the Congregation for Clergy, finally stated that instances of Clergy

sexual abuse were “criminal facts,” as well as serious sins, requiring co-operation with the civil

justice system. But nothing substantively happened to address the issue. Italian academic Lucetta

Scaraffia described the Catholic Church’s conspiracy to hide Clergy sexual abuse as omerta, the

Mafia code of silence, stating: “We can hypothesize that a greater female presence, not at a




       practices which have led to the continuation of the abuse by, and the impunity of,
       the perpetrators.

       Due to a code of silence imposed on all members of the clergy under penalty of
       excommunication, cases of child sexual abuse have hardly ever been reported to
       the law enforcement authorities in the countries where such crimes occurred.

The Committee also enumerated several major findings, including that pedophile Clergy were
sent to new parishes or other countries without police being informed, the Vatican never insisted
on bishops reporting child sexual abuse to police, and known abusers still have access to
children.



                                                 31
             Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 35 of 80


subordinate level, would have been able to rip the veil of masculine secrecy that in the past often

covered the denunciation of these misdeeds with silence.”

       83.     Moreover, the 1962 Crimen sollicitationis issued by Defendant Holy See’s Holy

Office (now called the Congregation for the Doctrine of the Faith) codified the procedures to be

followed in cases of Clergy who used the sacrament of Penance to make sexual advances to

penitents; to wit, keep all allegations of sexual abuse secret. This document alone demonstrates

Defendants’ systematic conspiracy to conceal such crimes.

       84.     In 2013, a group calling itself Catholic Whistleblowers launched a public

campaign to encourage improvement in implementing zero-tolerance policies on child sexual

abuse by Catholic Clergy. The group said that “vigilance is necessary because some bishops are

violating the ... policies, and abusive clergy (who now number 6,275, according to the bishops’

count of those accusations that they deem credible) still have access to children.” According to

abuse victim, Mary Dispenza:

       It is easy to think that when we talk about the crisis of child rape and abuse that
       we are talking about the past – and the Catholic Church would have us believe
       that this most tragic era in church history is over. It is not. It lives on today.
       Pedophiles are still in the priesthood. Coverups of their crimes are happening
       now, and bishops in many cases are continuing to refuse to turn information over
       to the criminal justice system. Cases are stalled and cannot go forward because
       the church has such power to stop them. Children are still being harmed and
       victims cannot heal.

“Opinion: Pope Francis must finally root out child abuse,” CNN.com (Feb. 6, 2014).

       85.     While Defendants claim to have properly addressed child sexual abuse by the

Clergy, it’s only lip service. In truth, they have hardened their defenses, allowed the abuse to

continue, systematically and consistently covered it up, refused to address the issue, and refused

to report such abuse and the abusing Clergy to the proper authorities—all in the name of

shielding Defendants and the Catholic Church in the United States from scandal and protecting

their commercial activities and financial support. Yet thousands of victims across the United
                                                 32
             Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 36 of 80


States continue to report abuse. And now Defendant Holy See’s last minute directive to

Defendant USCCB to stand down on considering Clergy child sexual abuse reforms.

       86.     Clergy child sexual abuse crimes occurred in the past, are occurring now, and will

continue in the future unless Pope Francis and Defendants act decisively to ensure that child

safety has a higher priority than protecting abusive Clergy and the image of the Catholic Church.

They have not acted decisively so far. Defendants have failed and refused to properly address

Clergy child sexual abuse (and continue to do so). It is time for the guilty Clergy at all levels to

be identified and permanently rooted out of the Catholic Church in the United States, the sexual

abuse victims properly compensated for their injuries and damages, and comprehensive protocols

and procedures instituted to compensate future victims and protect children and their families

from abusive Clergy going forward. This case has resulted.

  DEFENDANTS’ PATTERN OF UNLAWFUL ACTIVITY UNDER 18 U.S.C. § 1961, et
      seq.: INTERSTATE AND INTERNATIONAL MAIL AND WIRE FRAUD

       87.     The preceding factual statements and allegations are incorporated by reference.

       88.     As the spiritual leaders of Plaintiffs and Class Members in positions of authority

and power, Defendants knew that Plaintiffs and Class Members put their faith, trust, and

confidence in them (and the Clergy). Nevertheless, Defendants intentionally devised, engaged in,

condoned and/or ratified the above-referenced open-ended and unlawful schemes to defraud and

cheat Plaintiffs and Class Members.

       89.     Defendants’ above-described unlawful and intentional schemes, wrongful actions,

inaction and/or omissions wrongfully cheated Plaintiffs and Class Members and violated all

concepts of moral uprightness, fundamental honesty, fair play, and right dealing by and between

members of society. Since at least 1940 (and possibly earlier) Defendants have utilized the

Enterprise to engage in unlawful and intentional schemes to (i) defraud Plaintiffs and Class

Members via misrepresentations and omissions (on which Plaintiffs, Class Members,
                                            33
             Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 37 of 80


Defendants, the Clergy, and/or other third parties justifiably relied), and (ii) defraud Plaintiffs

and Class Members by cheating them via means of false or fraudulent pretenses—first subjecting

Plaintiffs and Class Members to Clergy sexual abuse, then covering up and concealing the sexual

abuse so as to maintain Defendants’ reputations and maintain and expand their commercial

operations in the United States whereby Defendants and the Enterprise obtained (and continue to

obtain) money, funds, credits, assets, and/or other property, and, in the process, cheating and

defrauding Plaintiffs and Class members out of their childhood, youth, innocence, virginity,

families, jobs, finances, assets—in short, their lives. Defendants carried out these schemes to

defraud through the Enterprise using the United States and international mail in violation of 18

U.S.C. § 1341. Defendants also carried out these schemes to defraud through the Enterprise

using interstate and international telephone calls and electronic communications in violation of

18 U.S.C. § 1343.

       90.     Defendants’ schemes to defraud involved (and continue to involve) means of false

or fraudulent pretenses and/or fraudulent and intentionally misleading representations and

omissions, including, inter alia, (i) Defendants (and the Clergy) secretly misrepresenting to

Plaintiffs and Class Members—through their words and deeds—that they were men of faith who

had Plaintiffs’ and Class Members’ best interests at heart, and then, knowing that Plaintiffs and

Class Members relied on their representations and put their faith and trust in the Clergy as their

spiritual leaders, took advantage of their positions of power and influence and sexually abused

Plaintiffs and Class Members, (ii) Defendants (and the Clergy) misrepresenting to Plaintiffs,

Class Members, Defendants, the Clergy, and/or other third parties—explicitly and/or

implicitly—that the wrongful sexual abuse did not occur (denial and deceit), (iii) Defendants

(and the Clergy) shifting the focus of the allegations to Plaintiffs and Class by painting them as

liars, alleging Plaintiffs and Class Members falsified the charges, or that they suffered from some

                                                  34
             Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 38 of 80


mental illness giving rise to their allegations of Clergy sexual abuse, and (iv) Defendants (and

the Clergy) actively and fraudulently concealing the Clergy’s wrongful sexual abuse by, among

other things, (a) burying the charges deep within Defendants’ organizations and affirmatively

deciding not to publicize, properly investigate, or act on them, (b) failing and refusing to

terminate, or even discipline, abusing Clergy, (c) moving the abusive Clergy from parish to

parish, without warning church members or the general public, thereby further facilitating their

predatory practices, failing and refusing to report the abusive Clergy to law enforcement or other

responsible authorities as required by law, and even promoting abusive Clergy, and (iv) using all

available means to look the other way, deny, obstruct the investigation of, and conceal Clergy

sexual abuse. Defendants’ wrongful acts are open-ended, ongoing, and continuous.

       91.     As a direct and proximate result of Defendants’ (and the Clergy’s) above-

referenced wrongful actions, inaction, omissions, cover-up, deception, and concealment,

obstructive behavior regarding investigations, and conspiracy of silence, inter alia, (i) Plaintiffs

and Class Members have suffered (and will continue to suffer) physical and/or mental injury,

pain, suffering, and other actual and consequential injury, harm, and economic damages to

themselves, their businesses and/or their property, (ii) Defendants have maintained (and will

continue to maintain) their reputations and maintained and expanded (and will continue to

expand and maintain) their commercial operations in the United States whereby Defendants and

the Enterprise obtained (and will continue to obtain) money, funds, credits, assets, and/or other

property, and (iii) Defendants wrongfully shifted the risk, expense, and pain, and suffering of the

Clergy sexual abuse to Plaintiffs and Class Members. Defendants’ schemes to defraud also

amounted to a cheat against Plaintiffs and Class Members and robbed them of their childhood,

youth, innocence, virginity, families, jobs, finances, assets—in short, their lives. Defendants

intentionally engaged (and continue to engage) in these wrongful actions, inaction, omissions,

                                                 35
             Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 39 of 80


cover-up, deception, and concealment, obstructive behavior regarding investigations, and

conspiracy of silence to their financial and reputational benefit, and to Plaintiffs’ and Class

Members’ personal, mental, psychological, and financial detriment.

       92.     Defendants’ above-described unlawful and intentional schemes, actions, inaction,

omissions, cover-up, deception, and concealment, obstructive behavior regarding investigations,

and conspiracy of silence unfairly betrayed the confidences Plaintiffs and Class Members placed

in Defendants. Defendants’ above-described unlawful and intentional schemes to defraud and

cheat, actions, inaction, omissions, cover-up, deception, and concealment, obstructive behavior

regarding investigations, and conspiracy of silence were (and continue to be) a consistent,

regular and dominant part of the manner in which they participated in, and conducted their day-

to-day dealings with, Plaintiffs, Class Members, the Clergy, the Enterprise, each other, and other

third parties—and continue to do so.

       93.     Defendants intentionally devised, instigated, perpetrated, executed, condoned

and/or ratified the above-described schemes to defraud and cheat by means of false or fraudulent

pretenses, and engaged in the above-described repeated and systematic interstate and

international mail and wire fraud by sending thousands (if not hundreds of thousands) of letters

and other handwritten communications via the interstate and international mails, and telephone

calls and other electronic communications via the interstate and international wires, both in

interstate and international commerce, inter alia, by and between themselves and Plaintiffs and

Class Members, by and between themselves, by and between themselves and the Enterprise, by

and between themselves and the Clergy, and by and between themselves and other third

parties—each of which was a separate violation of 18 U.S.C. § 1341 or 18 U.S.C. § 1343

(depending on the type of communication).

       94.     Defendants used and/or caused the Enterprise to use the interstate and

                                                 36
             Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 40 of 80


international mails and wires in in interstate and international commerce to devise, engage in,

condone, and/or ratify the above-described open-ended, unlawful and intentional schemes to

defraud and cheat Plaintiffs and Class Members without their knowledge or approval. The dates

and substance of Defendants’ schemes and/or internal and external fraudulent communications,

via the interstate and international mail and wires, in furtherance of the above-described schemes

to defraud and cheat Plaintiffs and Class Members are in Defendants’ possession, custody, and

control, and await discovery. By their unlawful conduct, Defendants (i) conducted and/or

participated in the affairs of the Church Enterprise in violation of 18 U.S.C. § 1962(c), and/or (ii)

conspired to violate 18 U.S.C. § 1962(c) (in violation of 18 U.S.C. § 1962(d))—defrauding and

cheating Plaintiffs and Class Members in the process.

       95.     Defendants caused the Enterprise to engage in the above-described open-ended,

unlawful, intentional and fraudulent schemes to defraud and cheat—without Plaintiffs’ and Class

Members’ knowledge or approval—for the purpose of maintaining Defendants’ reputations and

maintaining and expanding their commercial operations in the United States whereby Defendants

and the Enterprise obtained money, funds, credits, assets, and/or other property. Defendants’

above-described unlawful and intentional schemes to defraud and cheat, wrongful actions,

inaction, omissions, cover-up, deception, and concealment, obstructive behavior regarding

investigations, and conspiracy of silence wrongful actions, inaction and/or omissions constitute

interstate and international mail and wire fraud in violation of 18 U.S.C. §§ 1341; 1343.

       96.     Defendants’ above-described multiple, repeated, and continuous acts of interstate

and international mail and wire fraud constitute a pattern of unlawful activity under 18 U.S.C. §

1961(1); (5). Nothing in Defendants’ actions demonstrates that their open-ended, unlawful, and

intentional schemes to defraud and cheat, wrongful actions, inaction, omissions, cover-up,

deception, and concealment, obstructive behavior regarding investigations, and conspiracy of

                                                 37
              Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 41 of 80


silence will ever terminate but for this Court’s intervention. Moreover, and independent of the

duration of the schemes, Defendants’ above-described unlawful and intentional schemes,

wrongful actions, inaction, omissions, cover-up, deception, and concealment, obstructive

behavior regarding investigations, and conspiracy of silence were (and continue to be) a

consistent, regular and dominant part of the manner in which they participate in, and conduct

their day-to-day dealings with, Plaintiffs, Class Members, the Clergy, the Enterprise, each other,

and other third parties.

                               CLASS ACTION ALLEGATIONS

       97.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiffs bring this

action against Defendants as a national class action, for themselves and all members of the

following Class of similarly situated individuals in the United States and the Territory of the U.S.

Virgin Islands (the “Nationwide Class”):

       All persons and if minor children, their parents or guardians on their behalf, who
       were sexually abused by Catholic Church cardinals, bishops, monsignors, priests,
       sisters, lay leaders, members of Catholic religious orders, educators, and other of
       Defendants’ personnel, members, agents, and representatives (i.e., the “Clergy”),
       and the legal representatives of a decedent’s estate, next of kin, survivors of all
       Plaintiffs and Class members who committed suicide as a direct or proximate
       result of such Clergy sexual abuse, from 1940 to present.
       98.      Excluded from the Nationwide Class are Defendants, all current and former

members and employees of Defendants, Catholic Church Clergy, and the Court and its

personnel.

       99.      The proposed Nationwide Class consists of over five thousand geographically

dispersed members, the joinder of whom in one action is impracticable. The precise number and

identities of Class Members are currently unknown to Plaintiffs but are identifiable and readily

ascertainable from Defendants’ internal records.

       100.     Defendants violated the rights of each Class Member in the same way by their and


                                                  38
               Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 42 of 80


the Clergy’s above-described wrongful actions, inaction, omissions, cover-up, deception, and

concealment, obstructive behavior regarding investigations, and conspiracy of silence.

       101.      Certain questions of law and fact common to the proposed Nationwide Class

predominate over any questions affecting individual Class Members, including:

       (i)       whether Defendants’ above-described wrongful actions, inaction, omissions,
                 cover-up, deception, and concealment, obstructive behavior regarding
                 investigations, and conspiracy of silence violated 18 U.S.C. § 1962(c) and/or (d);
       (ii)      whether Defendants’ above-described wrongful actions constitute assault at
                 common law;
       (iii)     whether Defendants’ above-described wrongful actions, inaction, omissions,
                 cover-up, deception, and concealment, obstructive behavior regarding
                 investigations, and conspiracy of silence constitute breach of fiduciary duty at
                 common law;
       (iv)      whether Defendants’ above-described wrongful actions, inaction, omissions,
                 cover-up, deception, and concealment, obstructive behavior regarding
                 investigations, and conspiracy of silence constitute negligence/gross negligence at
                 common law;
       (v)       whether Defendants’ above-described wrongful actions, inaction, omissions,
                 cover-up, deception, and concealment, obstructive behavior regarding
                 investigations, and conspiracy of silence constitute negligence per se at common
                 law;
       (vi)      whether Defendants’ above-described wrongful actions, inaction, omissions,
                 cover-up, deception, and concealment, obstructive behavior regarding
                 investigations, and conspiracy of silence constitute intentional infliction of
                 emotional distress at common law;
       (vii)     whether Defendants’ above-described wrongful actions, inaction, omissions,
                 cover-up, deception, and concealment, obstructive behavior regarding
                 investigations, and conspiracy of silence constitute wrongful death at common
                 law;
       (viii)    whether Defendants’ above-described wrongful actions, inaction, omissions,
                 cover-up, deception, and concealment, obstructive behavior regarding
                 investigations, and conspiracy of silence constitute a public nuisance at common
                 law;
       (ix)      whether Defendants’ above-described wrongful actions, inaction, omissions,
                 cover-up, deception, and concealment, obstructive behavior regarding
                 investigations, and conspiracy of silence constitute conspiracy at common law;
       (x)       whether Defendants’ above-described wrongful actions, inaction, omissions,
                 cover-up, deception, and concealment, obstructive behavior regarding
                 investigations, and conspiracy of silence constitute aiding and abetting at common
                 law;
                                                  39
               Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 43 of 80


       (xi)      whether Defendants should be compelled to make full restitution to Plaintiffs and
                 Class Members under principles of equity;
       (xii)     whether Defendants also are liable to Plaintiffs and Class Members for the
                 Clergy’s above-described wrongful actions, inaction, omissions, cover-up,
                 deception, and concealment, obstructive behavior regarding investigations, and
                 conspiracy of silence under the doctrine of respondeat superior, agency theory,
                 and/or the command responsibility doctrine;
       (xiii)    whether Defendants’ above-described wrongful actions, inaction, omissions,
                 cover-up, deception, and concealment, obstructive behavior regarding
                 investigations, and conspiracy of silence directly or proximately caused Plaintiffs
                 and Class Members to suffer physical and/or mental injury, pain, suffering, and
                 other actual and consequential injury, harm, and economic damages;
       (xiv)     whether Plaintiffs and Class Members are entitled to recover actual damages,
                 consequential damages, compensatory damages, economic damages, punitive
                 damages, RICO treble damages, pre- and post-judgment interest, attorneys’ fees,
                 litigation expenses, and court costs and, if so, the amount of the recovery; and

       (xv)      whether Plaintiffs and Class Members are entitled to declaratory and injunctive
                 relief, including the establishment of a medical monitoring fund for the testing,
                 diagnosis and treatment of Plaintiffs’ and Class Members’ emotional,
                 psychological, and mental health issues directly and proximately resulting from
                 Defendants’ (and the Clergy’s) above-described wrongful conduct.

       102.      Plaintiffs’ claims are typical of Class Members’ claims because Plaintiffs and

Class Members are all victims of Clergy child sexual abuse and Defendants’ above-described

wrongful actions, inaction, omissions, cover-up, deception, and concealment, obstructive

behavior regarding investigations, and conspiracy of silence.

       103.      Plaintiffs and their counsel will fairly and adequately represent the interests of

Class Members. Plaintiffs have no interests antagonistic to, or in conflict with, the interests of

any Class Members. Plaintiffs’ counsel are experienced in leading and prosecuting class actions

and complex commercial litigation, including complex torts and RICO cases.

       104.      A class action is superior to all other available methods for fairly and efficiently

adjudicating Plaintiffs’ and Class Members’ claims. Plaintiffs and Class Members have been

(and will continue to be) harmed as a direct and proximate result of Defendants’ above-described

wrongful actions, inaction, omissions, cover-up, deception, and concealment, obstructive

                                                   40
               Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 44 of 80


behavior regarding investigations, and conspiracy of silence. Litigating this case as a class action

is appropriate because (i) it will avoid a multiplicity of suits and the corresponding burden on the

courts and Parties, (ii) it would be virtually impossible for all Class Members to intervene as

parties-plaintiff in this action, and (iii) it will provide court oversight of the claims process once

Defendants’ liability is adjudicated.

        105.     Certification, therefore, is appropriate under FED. R. CIV. P. 23(b)(3) because the

above-described common questions of law or fact predominate over any questions affecting

individual Class Members, and a class action is superior to other available methods for the fair and

efficient adjudication of this controversy.

        106.     Certification also is appropriate under FED. R. CIV. P. 23(b)(2) because Defendants

have acted (or refused to act) on grounds generally applicable to the Class, thereby making

appropriate final injunctive relief or equitable relief with respect to the Class as a whole.

        107.     Certification also is appropriate under FED. R. CIV. P. 23(b)(1) because the

prosecution of separate actions by individual Class Members would create a risk of establishing

incompatible standards of conduct for Defendants. For example, one court might decide that the

challenged actions are illegal and enjoin Defendants, while another court might decide that the

same actions are not illegal. Individual actions also could be dispositive of the interests of the

other Class Members who are not parties to such actions, and substantially impair or impede

their ability to protect their interests.

        108.     Defendants’ above-described wrongful actions, inaction, omissions, cover-up,

deception, and concealment, obstructive behavior regarding investigations, and conspiracy of

silence are applicable to the Class as a whole, for which Plaintiffs seek, inter alia, damages,

declaratory relief, injunctive relief, and other equitable remedies.

        109.     Absent a class action, Defendants will retain the benefits of their wrongdoing despite

                                                   41
              Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 45 of 80


seriously violating the law and inflicting physical and/or mental injury, pain, suffering, and other

actual and consequential injury, harm, and economic damages on Plaintiffs and Class Members.

                       CLAIMS FOR RELIEF/ CAUSES OF ACTION

                                             COUNT I

                             VIOLATIONS OF 18 U.S.C. § 1962(c)

   (On Behalf of the Nationwide Class Against Both Defendants Directly and Under the
   Doctrine of Respondeat Superior, Agency Theory, and/or the Command Responsibility
                                        Doctrine)

       110.     The preceding factual statements and allegations are incorporated by reference.

       111.     Plaintiffs and Class Members are “persons” within the meaning of 18 U.S.C. §§

1961(3); 1964(c). Defendants are “persons” within the meaning of 18 U.S.C. § 1961(3).

       112.     The Church Enterprise is an “enterprise” within the meaning of 18 U.S.C. §§

1961(4) and 1962(c) and, at all relevant times, were engaged in, and the activities of which

affected, interstate commerce within the meaning of 18 U.S.C. §§ 1961(4); 1962(c).

       113.     Defendants conducted and/or participated in the business and financial affairs of

the Church Enterprise through a pattern of unlawful activity within the meaning of 18 U.S.C. §§

1961(1)(B); 1961(5); 1962(c)—to wit, the above-described multiple, repeated, and continuous

acts of interstate and international mail and wire fraud in violation of 18 U.S.C. §§ 1341; 1343

used to devise, engage in, condone and/or ratify the above-described open-ended, unlawful, and

intentional schemes to defraud and cheat Plaintiffs and Class Members.

       114.     Defendants’ pattern of unlawful activity and corresponding violations of 18

U.S.C. § 1962(c) through the Church Enterprise directly and/or proximately caused Plaintiffs and

Class Members to suffer injury to their businesses and/or property within the meaning of 18

U.S.C. § 1964(c)—to wit, Plaintiffs and Class Members were damaged (and will continue to be

damaged) by Defendants engaging in the above-described repeated and systematic interstate and

                                                 42
              Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 46 of 80


international mail and wire fraud, in violation of 18 U.S.C. §§ 1341; 1343, to devise, engage in,

condone and/or ratify the above-described open-ended, unlawful and intentional schemes to

defraud and cheat Plaintiffs and Class Members.

       115.     As a direct and proximate result of Defendants’ (and the Clergy’s) above-

referenced wrongful actions, inaction, omissions, cover-up, deception, and concealment,

obstructive behavior regarding investigations, and conspiracy of silence through the through the

Church Enterprise, inter alia, (i) Plaintiffs and Class Members have suffered (and will continue

to suffer) physical and/or mental injury, pain, suffering, and other actual and consequential

injury, harm, and economic damages to themselves, their businesses, and/or their property, (ii)

Defendants maintained (and will continue to maintain) their reputations and maintained and

expanded (and will continue to maintain and expand) their commercial operations in the United

States whereby Defendants and the Enterprise obtained (and will continue to obtain) money,

funds, credits, assets, and/or other property, and (iii) Defendants have wrongfully shifted the risk,

expense, and pain, and suffering of the Clergy sexual abuse to Plaintiffs and Class Members and

robbed them of their childhood, youth, innocence, virginity, families, jobs, finances, assets—in

short, their lives. Defendants’ schemes to defraud also amounted to a cheat against Plaintiffs and

Class Members. Defendants intentionally engaged in these wrongful actions, inaction, omissions,

cover-up, deception, and concealment, obstructive behavior regarding investigations, and

conspiracy of silence to their financial and reputational benefit and to Plaintiffs’ and Class

Members’ personal, mental, psychological, and financial detriment—and continue to do so.

       116.     Defendants knew or recklessly should have known the above-described unlawful

and intentional schemes to defraud and to cheat, wrongful actions, inaction, omissions, cover-up,

deception, and concealment, obstructive behavior regarding investigations, and conspiracy of

silence were fraudulent, misleading and illegal, and would cause Plaintiffs and Class Members to

                                                 43
              Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 47 of 80


suffer the above-referenced damages. All of Plaintiffs’ and Class Members’ damages were

reasonably foreseeable by Defendants and/or anticipated as a substantial factor and a natural

consequence of their open-ended, ongoing, and continuous pattern of unlawful activity.

       117.     Defendants’ above-described unlawful and intentional schemes to defraud and to

cheat, wrongful actions, inaction, omissions, cover-up, deception, and concealment, obstructive

behavior regarding investigations, and conspiracy of silence violated (and continue to violate) 18

U.S.C. § 1962(c) by violating 18 U.S.C. §§ 1341; 1343.

                                           COUNT II

                         VIOLATION OF 18 U.S.C. § 1962(d) BY
                       CONSPIRING TO VIOLATE 18 U.S.C. § 1962(c)

  (On Behalf of the Nationwide Class Against Both Defendants Directly and Under the
  Doctrine of Respondeat Superior, Agency Theory, and/or the Command Responsibility
                                       Doctrine)

       118.     The preceding factual statements and allegations are incorporated by reference.

       119.     Plaintiffs and Class Members are “persons” within the meaning of 18 U.S.C. §§

1961(3); 1964(c). Defendants are “persons” within the meaning of 18 U.S.C. § 1961(3).

       120.     The Church Enterprise is an “enterprise” within the meaning of 18 U.S.C. §§

1961(4) and 1962(c) and, at all relevant times, were engaged in, and the activities of which

affected, interstate commerce within the meaning of 18 U.S.C. §§ 1961(4); 1962(c); 1962(d).

       121.     On information and belief, Defendants conspired with other persons and/or

entities, the identities of whom are known only to Defendants at this time, within the meaning of

18 U.S.C. § 1962(d) to violate 18 U.S.C. § 1962(c); that is, Defendants and their co-conspirators

conspired to conduct and/or participate in the business and financial affairs of the Church

Enterprise through a pattern of unlawful activity within the meaning of 18 U.S.C. §§ 1961(1)(B);

1961(5); and 1962(c)—to wit, the above-described open-ended, unlawful and fraudulent schemes

to defraud and cheat Plaintiffs and Class Members. Defendants and its co-conspirators
                                                44
              Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 48 of 80


intentionally participated in a conspiracy to engage in the above-described unlawful and

intentional schemes, wrongful actions, inaction, omissions, cover-up, deception, and

concealment, obstructive behavior regarding investigations, and conspiracy of silence to their

financial and reputational benefit and to Plaintiffs’ and Class Members’ personal, mental,

psychological, and financial detriment—and continue to do so. The members, time, and place of

this complex, multi-party conspiracy are known only by Defendants at this time and await

discovery.

       122.     The pattern of unlawful activity and corresponding violations of 18 U.S.C. §

1962(d) engaged in by Defendants and their co-conspirators directly and/or proximately caused

Plaintiffs and Class Members to suffer injury to their businesses and/or property within the

meaning of 18 U.S.C. § 1964(c)—to wit, Plaintiffs and Class Members were damaged (and will

continue to be damaged) by Defendants conspiring to engage (and engaging) in the above-

described repeated and systematic interstate and international mail and wire fraud, in violation of

18 U.S.C. §§ 1341; 1343, to devise, engage in, condone and/or ratify the above-described open-

ended, unlawful and intentional schemes to defraud and cheat Plaintiffs and Class Members. As

a direct and proximate result of Defendants’ (and the Clergy’s) conspiracy to commit (and

committing) the above-referenced wrongful actions, inaction, omissions, cover-up, deception,

and concealment, obstructive behavior regarding investigations, and conspiracy of silence

through the Church Enterprise, inter alia, (i) Plaintiffs and Class Members have suffered (and

will continue to suffer) physical and/or mental injury, pain, suffering, and other actual and

consequential injury, harm, and economic damages to themselves, their businesses, and/or their

property, (ii) Defendants maintained (and will continue to maintain) their reputations and

maintained and expanded (and will continue to maintain and expand) their commercial

operations in the United States whereby Defendants and the Enterprise obtained (and will

                                                45
              Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 49 of 80


continue to obtain) money, funds, credits, assets, and/or other property, and (iii) Defendants have

wrongfully shifted the risk, expense, and pain, and suffering of the Clergy sexual abuse to

Plaintiffs and Class Members and robbed them of their childhood, youth, innocence, virginity,

families, jobs, finances, assets—in short, their lives. Defendants’ schemes to defraud also

amounted to a cheat against Plaintiffs and Class Members. Defendants intentionally engaged in

these wrongful actions, inaction, omissions, cover-up, deception, and concealment, obstructive

behavior regarding investigations, and conspiracy of silence to their financial and reputational

benefit and to Plaintiffs’ and Class Members’ personal, mental, psychological, and financial

detriment—and continue to do so.

       123.     Defendants knew or recklessly should have known that conspiring to engage in

(and engaging in) the above-described unlawful and intentional schemes to defraud and to cheat,

wrongful actions, inaction, omissions, cover-up, deception, and concealment, obstructive

behavior regarding investigations, and conspiracy of silence were fraudulent, misleading and

illegal, and would cause Plaintiffs and Class Members to suffer the above-referenced damages.

All of Plaintiffs’ and Class Members’ damages were reasonably foreseeable by Defendants

and/or anticipated as a substantial factor and a natural consequence of their open-ended, ongoing,

and continuous pattern of unlawful activity.

       124.     Defendants’ above-described unlawful and intentional schemes to conspire to

defraud and to cheat, and commit the above-referenced wrongful actions, inaction, omissions,

cover-up, deception, and concealment, obstructive behavior regarding investigations, and

conspiracy of silence violated (and continue to violate) 18 U.S.C. § 1962(d) by conspiring to

violate 18 U.S.C. § 1962(c) by way of 18 U.S.C. §§ 1341; 1343.




                                                46
              Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 50 of 80


                                            COUNT III

                                            ASSAULT

    (On Behalf of the Nationwide Class Against Both Defendants Under the Doctrine of
   Respondeat Superior, Agency Theory, and/or the Command Responsibility Doctrine)

       125.     The preceding factual statements and allegations are incorporated by reference.

       126.     While under Defendants’ employment, command, supervision, direction, and

control, Catholic Clergy abused their positions of power, authority, trust, and confidence, and (i)

intentionally, knowingly, and/or recklessly instigated and engaged in the inappropriate,

unauthorized, forced, unjustified, and wrongful physical contact and sexual abuse of Plaintiffs

and Class Members when they were minors and without their consent, (ii) intentionally failed to

report such sexual abuse to law enforcement or other responsible authorities as required by law,

and (iii) intentionally and actively instigated, perpetrated, and participated in multiple schemes to

cover up such sexual abuse.

       127.     Defendants and the Clergy knew or reasonably should have believed that

Plaintiffs and Class Members would regard the above-described inappropriate, unauthorized,

forced, unjustified physical contact and sexual abuse and subsequent cover-up as wrongful and

offensive, which, in fact, it was (and continues to be). As a direct and proximate result of

Defendants’ (and the Clergy’s) above-described wrongful conduct, Plaintiffs and Class Members

have suffered (and will continue to suffer) physical and/or mental injury, pain, suffering, and

other actual and consequential injury, harm, and economic damages. Defendants’ (and the

Clergy’s) above-described wrongful actions—while the Clergy was under Defendants’ employ,

command, supervision, direction, and control—constitute assault at common law under the

doctrine of respondeat superior, agency theory, and/or the command responsibility doctrine.




                                                 47
              Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 51 of 80


                                            COUNT IV

                               BREACH OF FIDUCIARY DUTY

   (On Behalf of the Nationwide Class Against Both Defendants Directly and Under the
   Doctrine of Respondeat Superior, Agency Theory, and/or the Command Responsibility
                                        Doctrine)

       128.     The preceding factual statements and allegations are incorporated by reference.

       129.     While the Clergy was under Defendants’ employ, command, supervision,

direction, and control, Plaintiffs and Class Members, as parishioners, trusted the Clergy and

other of Defendants’ members, officers, employees, agents and representatives who sexually

abused them to provide them with sound spiritual guidance and act in Plaintiffs’ and Class

Members’ best interests. The Clergy and Defendants’ members, officers, employees, agents and

representatives who sexually abused Plaintiffs and Class Members were in positions of power

and influence over Plaintiffs and Class Members. Such personal and moral relationships between

Plaintiffs and Class Members, on the one hand, and the Clergy and Defendants, on the other

hand, were confidential, special, and fiduciary relationships, pursuant to which Defendants had a

duty to, inter alia, guide, lead, and protect Plaintiffs and Class Members—not allow them to be

sexually abused by the Clergy, conceal the Clergy’s wrongful conduct when discovered, move

the abusive Clergy from parish to parish, without warning church members or the general public,

thereby further facilitating their predatory practices, refuse to report the abusive Clergy to law

enforcement or other responsible authorities as required by law, and even promote the abusive

Clergy. Plaintiffs and Class Members expected and, in fact, trusted Defendants and the Clergy to

engage in lawful and appropriate relationships with them and, in fact, Defendants and the Clergy

were well-aware of Plaintiffs’ and Class Members’ expectations of trust and confidence that

Defendants and the Clergy would do so.




                                                 48
               Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 52 of 80


        130.     As fiduciaries, Defendants and the Clergy owed Plaintiffs and Class Members (i) the

commitment to deal fairly and honestly, (ii) the duties of good faith and undivided loyalty, and (iii)

integrity of the strictest kind. Defendants and the Clergy were obligated to exercise the highest

degree of care in carrying out their above-described obligations to Plaintiffs and Class Members as

spiritual leaders and confidants under the Parties’ confidential, special, and fiduciary relationships.

        131.     Defendants and the Clergy, however, breached their fiduciary duty to Plaintiffs

and Class Members by, inter alia, (i) intentionally, knowingly, and/or recklessly instigating and

engaging in, facilitating, and/or allowing the inappropriate, unauthorized, forced, unjustified, and

wrongful rape and sexual abuse of Plaintiffs and Class Members, when they were minors and

without their consent, (ii) intentionally failing and refusing to report such wrongful child sexual

abuse to law enforcement or other responsible authorities as required by law, and (iii)

intentionally and actively instigating, perpetrating, and participating in multiple schemes to cover

up such wrongful child sexual abuse. In breaching their duties to Plaintiffs and Class Members,

Defendants and the Clergy acted intentionally, wantonly, recklessly, and with a complete

disregard for Plaintiffs’ and Class Members’ rights and interests, and the consequences of their

actions.

        132.     As a direct and proximate result of Defendants’ and the Clergy’s above-described

wrongful conduct, Plaintiffs and Class Members have suffered (and will continue to suffer)

physical and/or mental injury, pain, suffering, and other actual and consequential injury, harm,

compensatory, and economic damages. Defendants’ (and the Clergy’s) above-described

wrongful and abusive conduct—while the Clergy was under Defendants’ employ, command,

supervision, direction, and control—constitutes breach of fiduciary duty at common law, both

directly and under the doctrine of respondeat superior, agency theory, and/or the command

responsibility doctrine.

                                                   49
              Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 53 of 80


                                             COUNT V

                            NEGLIGENCE/GROSS NEGLIGENCE

   (On Behalf of the Nationwide Class Against Both Defendants Directly and Under the
   Doctrine of Respondeat Superior, Agency Theory, and/or the Command Responsibility
                                        Doctrine)

       133.     The preceding factual statements and allegations are incorporated by reference.

       134.     To establish a negligence claim, there must be (i) a legal duty on the part of the

defendant to conform to a certain standard of conduct to protect others against unreasonable

risks, (ii) a breach of that duty, (iii) a proximate cause between the conduct and the resulting

injury, and (iv) actual damages to the claimant’s person or property. Foreseeability that an injury

might result from the act complained of normally serves as the paramount factor in determining

the existence of a duty. When deciding if some injury was reasonably foreseeable, whether

expressly or implicitly, courts examine what the actor knew or should have known.

       135.     Defendants knew that if they failed to exercise reasonable care and safeguard and

protect Plaintiffs and Class Members—rather than facilitate and allow them to be sexually

abused by the Clergy while they were minors, conceal the Clergy’s wrongful conduct when

discovered, move the abusive Clergy from parish to parish, without warning church members or

the general public, thereby further facilitating their predatory practices, refuse to report the

abusive Clergy to law enforcement or other responsible authorities as required by law (and even

promote the abusive Clergy), and fail and refuse to institute comprehensive protocols and

procedures to compensate victims and protect children and their families from abusive Clergy

going forward—that Plaintiffs and Class Members would suffer the physical and/or mental

injury, pain, suffering, and other actual and consequential injury, harm, and economic damages

they, in fact, have suffered (and will continue to suffer).

       136.     It was also imminently foreseeable to Defendants that if they failed to exercise

                                                  50
              Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 54 of 80


reasonable care and safeguard and protect Plaintiffs and Class Members—rather than facilitate

and allow them to be sexually abused by the Clergy while they were minors, conceal the

Clergy’s wrongful conduct when discovered, move the abusive Clergy from parish to parish,

without warning church members or the general public, thereby further facilitating their

predatory practices, refuse to report the abusive Clergy to law enforcement or other responsible

authorities as required by law (and even promote the abusive Clergy), and fail and refuse to

institute comprehensive protocols and procedures to compensate victims and protect children and

their families from abusive Clergy going forward—that Plaintiffs and Class Members would

suffer the physical and/or mental injury, pain, suffering, and other actual and consequential

injury, harm, and economic damages they, in fact, have suffered (and will continue to suffer).

There is no other foreseeable group of individuals who would be directly and/or proximately

injured or harmed by Defendants’ and the Clergy’s above-described wrongful conduct other than

Plaintiffs and Class Members, the sexual abuse victims.

       137.     As such, Defendants had (and continue to have) a legal duty to Plaintiffs and

Class Members to comply with certain standards of conduct and, inter alia, (i) safeguard and

protect Plaintiffs and Class Members from Clergy sexual predators, (ii) discipline known

offenders (rather than harboring them, protecting them, and moving them from parish to parish

and covering up and further facilitating their abhorrent behavior), (iii) report sexual predator

Clergy to law enforcement or other responsible authorities as required by law, (iv) institute

policies of transparency, disclosing in the public record the names of all known Clergy with

plausible allegations of sexual misconduct against, releasing all corresponding documents and

information, and terminating and expelling such offenders from Defendants’ employ, (v)

publicly admit their wrongdoing, (vi) personally apologize to Plaintiffs and Class Members, and

(vii) institute comprehensive protocols and procedures to compensate victims and protect

                                                 51
              Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 55 of 80


children and their families from abusive Clergy going forward.

       138.     Defendants duty to comply with these standards of conduct and protect Plaintiffs

and Class Members from the physical and/or mental injury, pain, suffering, and other actual and

consequential injury, harm, and economic damages they, in fact, have suffered (and will continue

to suffer) at the hands of Defendants and the Clergy also arose out of the above-described

fiduciary relationships and relationships of trust and confidence between the parties resting on

sound public policy as derived from a calculus of factors, including, inter alia, the (i) social and

theological consensus that clergy/parishioner relationships—especially when the parishioners are

vulnerable minors—are sacred and worthy of protection (they are), (ii) foreseeability of the

physical and/or mental injury, pain, suffering, and other actual and consequential injury, harm,

and economic damages that Plaintiffs and Class Members, in fact, have suffered (and will

continue to suffer) at the hands of Defendants and the Clergy, (iii) moral blame society attaches

to the sexual abuse of minor children by the Clergy and other powerful persons in leadership

positions (it’s severely disfavored), and (iv) prevention of future physical and/or mental injury,

pain, suffering, and other actual and consequential injury, harm, and economic damages to the

victims and future victims (i.e., future injury and harm could (and very well will) occur if

Defendants fail to, inter alia, (a) protect minor children from abusive Clergy, (b) end their

policies, procedures, and schemes of moving abusive Clergy from parish to parish and covering

up their wrongful conduct, (c) discipline known offending Clergy, (d) report sexual predator

Clergy to law enforcement or other responsible authorities as required by law, (e) institute

policies of transparency, disclosing in the public record the names of all known Clergy with

plausible allegations of sexual misconduct against, releasing all corresponding documents and

information, and terminating and expelling such offenders from Defendants’ employ, (f) publicly

admit their wrongdoing, and (g) institute comprehensive protocols and procedures to compensate

                                                 52
              Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 56 of 80


victims and protect children and their families from abusive Clergy going forward.).

       139.     Defendants duty to comply with these standards of conduct and protect Plaintiffs

and Class Members from the physical and/or mental injury, pain, suffering, and other actual and

consequential injury, harm, and economic damages they, in fact, have suffered (and will continue

to suffer) at the hands of Defendants and the Clergy also arose out of the customary

international law regarding human rights and various human rights conventions, including,

inter alia, the Universal Declaration of Human Rights and the Convention on the Rights of

the Child, which Defendant Holy See signed and ratified, as well as the 1983 Code.

       140.     Defendants negligently, or in a grossly negligent manner, breached their common

law, moral, and other duties to Plaintiffs and Class Members by, inter alia, failing to (i)

safeguard and protect Plaintiffs and Class Members from Clergy sexual predators, (ii) properly

hire, direct, supervise, and control the abusive Clergy, (iii) discipline known offenders (rather

than harboring them, protecting them, and moving them from parish to parish and covering up

and further facilitating their abhorrent behavior), (iv) report sexual predator Clergy to law

enforcement or other responsible authorities as required by law, (v) institute policies of

transparency, disclosing in the public record the names of all known Clergy with plausible

allegations of sexual misconduct against, releasing all corresponding documents and information,

and terminating and expelling such offenders from Defendants’ employ, (vi) publicly admit their

wrongdoing, (vii) personally apologize to Plaintiffs and Class Members, and (viii) institute

comprehensive protocols and procedures to compensate victims and protect children and their

families from abusive Clergy going forward.

       141.     As a direct and proximate result of Defendants’ above-described wrongful

actions, inaction, omissions, cover-up, deception, and concealment, obstructive behavior

regarding investigations, conspiracy of silence, negligence, and gross negligence, Plaintiffs and

                                                 53
              Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 57 of 80


Class Members have suffered (and will continue to suffer) physical and/or mental injury, pain,

suffering, and other actual and consequential injury, harm, and economic damages. Defendants’

(and the Clergy’s) above-described wrongful conduct—while the Clergy was under Defendants’

employ, command, supervision, direction, and control—constitutes negligence and gross

negligence at common law, both directly and under the doctrine of respondeat superior, agency

theory, and/or the command responsibility doctrine.

                                          COUNT VI

                                     NEGLIGENCE PER SE

  (On Behalf of the Nationwide Class Against Both Defendants Directly and Under the
  Doctrine of Respondeat Superior, Agency Theory, and/or the Command Responsibility
                                       Doctrine)

       142.     The preceding factual statements and allegations are incorporated by reference.

       143.     The following state statutes require all persons with knowledge of child sex abuse

to report such abuse to law enforcement or other responsible authorities:

Ala. Code § 26-14-3(a); (f)

Alaska Stat. § 47.17.020(d)

Ariz. Rev. Stat. § 13-3620(A); (L)

Ark. Code §§ 12-18-402; 12-18-803(b)

Cal. Penal Code §§ 11166(d); 11165.7(a)(32)-(33)

Colo. Rev. Stat. §§ 13-90-107(1)(c); 19-3-304(2)(aa)

Conn. Gen. Stat. § 17a-101(b)

Del. Code Tit. 16, §§ 903; 909

Fla. Stat. §§ 39.201(1); 39.204

Ga. Code § 19-7-5

Idaho Code § 16-1605

                                                54
            Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 58 of 80


325 Ill. Com. Stat. § 5/4; 735 Ill. Comp. Stat. § 5/8-803

Ind. Code § 31-33-5-1

Ky. Rev. Stat. § 620.030(1), (3)

La. Children’s Code Art. 603(17)(b)-(c)

Me. Rev. Stat. Tit. 22, § 4011-A(1)(A)(27)
Md. Code Fam. Law § 5-705(a)(1), (a)(3)

Tenn. Code § 37-1-403(a)
Mass. Gen. Laws Ch. 119, §§ 21; § 51A(j)

Mich. Comp. Laws §§ 722.623; 722.631

Minn. Stat. § 626.556, Subd. 3(a)

Miss. Code § 43-21-353(1)

Mo. Stat. §§ 210.140; 210.115; 352.400

Mont. Code §§ 15-6-201(2)(b); 41-3-201(2)(h), (5)(b)

Neb. Rev. Stat. § 28-711

Nev. Rev. Stat. § 432B.220(3)(d)

N.H. Rev. Stat. §§ 169-C:29; 169-C:32

N.J. Stat. § 9:6-8.10

N.M. Stat. § 32A-4-3(A)

N.C. Gen. Stat. §§ 7B-301; 7B-310

N.D. Cent. Code § 50-25.1-03(1)

Ohio Rev. Code §§ 2151.421(A)(4)(b)-(d); 2151.421(A)(4)(a)

Okla. Stat. Tit. 10A, § 1-2-101

Or. Rev. Stat. §§ 419B.005(3)(h); 419B.010(1)

23 Pa. Cons. Stat. §§ 6311(a); 6311.1


                                                55
              Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 59 of 80


R.I. Gen. Laws §§ 40-11-11; 40-11-3(a)

S.C. Code § 63-7-420

Tenn. Code § 37-1-605(a)

Tex. Fam. Code § 261.101

Utah Code § 62A-4a-403

Vt. Stat. Tit. 33, §§ 4913(a), (h)-(i); 4912(12)

Va. Code § 63.2-1509

Wash. Rev. Code §§ 26.44.030(7); 26.44.060(3)

W.Va. Code §§ 49-2-811; 49-2-803

Wis. Stat. § 48.981(2)(b)

Wyo. Stat. § 14-3-205(a)

Wyo. Stat. § 14-3-210
       144.     By their above-described wrongful actions, inaction, omissions, cover-up,

deception, and concealment, obstructive behavior regarding investigations, and conspiracy of

silence—more specifically—Defendants’ failure to report the above-described Clergy child

sexual abuse to law enforcement or other responsible authorities as required by law, Defendants

(and the Clergy) violated (and continue to violate) the above-listed statutes.

       145.      By their above-described wrongful actions, inaction, omissions, cover-up,

deception, and concealment, obstructive behavior regarding investigations, and conspiracy of

silence, Defendants (and the Clergy) also violated (and continue to violate) customary

international law regarding human rights and various human rights conventions, including,

inter alia, the Universal Declaration of Human Rights and the Convention on the Rights of

the Child, which Defendant Holy See signed and ratified, as well as the 1983 Code.

       146.     Plaintiffs and Class Members are clearly within the class of persons the above-

                                                   56
              Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 60 of 80


listed statutes, laws, code, and human rights conventions are designed to protect. The physical

and/or mental injury, pain, suffering, and other actual and consequential injury, harm, and

economic damages they, in fact, have suffered (and will continue to suffer) at the hands of the

Clergy and Defendants are precisely the types of damages, injury, and harm the above-listed

statutes, laws, code, and human rights conventions are designed to guard against.

       147.     As a direct and proximate result of the Clergy’s and Defendants’ above-described

wrongful actions, inaction, omissions, cover-up, deception, and concealment, obstructive

behavior regarding investigations, conspiracy of silence, and violations of the above-listed

statutes, laws, and human rights conventions, Plaintiffs and Class Members have suffered (and

will continue to suffer) physical and/or mental injury, pain, suffering, and other actual and

consequential injury, harm, and economic damages. Defendants’ (and the Clergy’s) above-

described wrongful conduct—while the Clergy was under Defendants’ employ, command,

supervision, direction, and control—constitutes negligence per se at common law, both directly

and under the doctrine of respondeat superior, agency theory, and/or the command responsibility

doctrine.

                                           COUNT VII

                INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

  (On Behalf of the Nationwide Class Against Both Defendants Directly and Under the
  Doctrine of Respondeat Superior, Agency Theory, and/or the Command Responsibility
                                       Doctrine)

       148.     The preceding factual statements and allegations are incorporated by reference.

       149.     Defendants’ (and the Clergy’s) above-described extreme, outrageous, and

wrongful actions, inaction, omissions, cover-up, deception, and concealment, obstructive

behavior regarding investigations, and conspiracy of silence were committed intentionally and/or

recklessly. As a direct and proximate result of such wrongful conduct, Plaintiffs and Class

                                                57
              Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 61 of 80


Members have suffered (and will continue to suffer) severe emotional distress. Defendants’ (and

the Clergy’s) above-described wrongful conduct—while the Clergy was under Defendants’

employ, command, supervision, direction, and control—constitutes intentional infliction of

emotional distress, both directly and under the doctrine of respondeat superior, agency theory,

and/or the command responsibility doctrine.

                                           COUNT VIII

                     WRONGFUL DEATH AND SURVIVAL ACTIONS

   (On Behalf of the Nationwide Class Against Both Defendants Directly and Under the
   Doctrine of Respondeat Superior, Agency Theory, and/or the Command Responsibility
                                        Doctrine)
       150.     The preceding factual statements and allegations are incorporated by reference.

       151.     Plaintiffs’ and Class Members’ legal representatives bring this action in their

representative capacity, and on behalf of, a decedent’s estate, next of kin, the respective

survivors of all Plaintiffs and Class Members who committed suicide as a direct or proximate

result of Clergy sexual abuse.

       152.     As a direct and proximate cause of Defendants’ (and the Clergy’s) above-

referenced wrongful conduct, certain now-deceased Plaintiffs and Class Members developed

severe and debilitating emotional, psychological, and mental issues, which caused them to suffer

extreme pain, suffering, and anguish that ultimately drove them to commit suicide.

       153.     The legal representatives of such deceased Plaintiffs and Class Members claim

damages recoverable under applicable law for all pecuniary and non-pecuniary losses suffered by

such deceased Plaintiffs and Class Members by reason of their untimely and wrongful deaths.

       154.     As a direct and proximate result of such Plaintiffs’ and Class Members’ untimely

and wrongful deaths, their respective survivors and/or surviving distributees have been (and will

continue to be) deprived of the earnings, maintenance, guidance, support, and comfort that they


                                                 58
                 Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 62 of 80


would have received from such deceased Plaintiffs and Class Members for the rest of their

respective natural lives, and have suffered (and will continue to suffer) commensurate pecuniary

and non-pecuniary losses because of such Plaintiffs’ and Class Members’ untimely and wrongful

deaths.

          155.     Defendants’ (and the Clergy’s) above-described wrongful conduct—while the

Clergy was under Defendants’ employ, command, supervision, direction, and control—give rise

to these wrongful death and survival actions against Defendants, both directly and under the

doctrine of respondeat superior, agency theory, and/or the command responsibility doctrine.

Such deceased Plaintiffs’ and Class Members’ legal representatives claim the full measure of

damages allowed under applicable law on behalf of the decedents’ estates, next of kin, and

respective survivors.

                                              COUNT IX

                                         PUBLIC NUISANCE

                    (On Behalf of the Nationwide Class Against Both Defendants)

          156.     The preceding factual statements and allegations are incorporated by reference.

          157.     By their above-described wrongful actions, inaction, omissions, cover-up,

deception, and concealment, obstructive behavior regarding investigations, and conspiracy of

silence, Defendants have taken (and continue to take) affirmative actions to facilitate the sexual

abuse of children by the Clergy and conspire to engage, and engage, in ongoing efforts to, inter

alia, (i) conceal from the general public the child sexual abuse committed by the Clergy, the

identities of the abusive clergy, and the predatory tendencies of the abusive Clergy, (ii) attack the

credibility of the victims of the Clergy’s sexual abuse, (iii) protect the abusive Clergy from

criminal prosecution for their sexual abuse of children by concealing their wrongful conduct and

engaging in a conspiracy of silence, (iv) moving abusive Clergy from parish to parish, without

                                                   59
              Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 63 of 80


warning church members or the general public, thereby further facilitating their predatory

practices, (v) failing and refusing to report the abusive Clergy to law enforcement or other

responsible authorities as required by law (and even promoting the abusive Clergy), and (vi)

making affirmative misrepresentations to current or future employers regarding the abusive

Clergy’s fitness for employment in positions that include working with children—while failing

to disclose information regarding the sexual misconduct by such predators.

       158.     The abusive Clergy’s predatory tendencies coupled with Defendants’ facilitation,

deception, and concealment of such abuse was (and continues to be) an unreasonable

interference with the general public’s common right to the comfortable enjoyment of life because

children cannot be left unsupervised in any location where abusive Clergy are present. The

general public cannot trust the abusive Clergy and/or the Catholic Church. The general public

also cannot trust Defendants to, inter alia, (i) prohibit and prevent abusive Clergy from

supervising, caring for, or having any contact with children, (ii) warn parents of the presence of

abusive Clergy, (iii) identify abusive Clergy so as to protect children in the neighborhoods where

the abusive Clergy work and live, and (iv) report the abusive Clergy to law enforcement or other

responsible authorities as required by law, so they will be criminally prosecuted and identified to

the general public as registered sex offenders. Defendants’ secretive conduct also interferes with

and causes harm to the general public’s right to know that Defendants have concealed (and

continue to conceal) decades of sexual abuse by Roman Catholic Clergy.

       159.     Defendants’ wrongful actions, inaction, omissions, cover-up, deception, and

concealment, obstructive behavior regarding investigations, and conspiracy of silence regarding

the sexual misconduct of abusive Clergy has caused (and will continue to cause) injury to the

general public and seriously imperil children where Defendants have protected and concealed

their predatory Clergy from criminal prosecution and registration as sex offenders in situations

                                                60
              Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 64 of 80


where the abusive Clergy voluntarily left Defendants’ employ and/or where Defendants expelled

such Clergy from the Catholic Church and disavowed any responsibility for the abusive Clergy’s

wrongful conduct even though Defendants shielded them. As a result of Defendants’ above-

described wrongful actions, inaction, omissions, cover-up, deception, and concealment,

obstructive behavior regarding investigations, and conspiracy of silence, when Defendants’

former abusive Clergy have sought employment in positions of trust with children, Defendants

are the only ones aware of the risk posed by the former abusive Clergy, and potential employers,

childcare custodians, and parents have no means of identifying the risk to their children posed by

former Clergy who should be convicted of child sexual abuse and registered as sex offenders.

       160.     Defendants’ above-described wrongful actions, inaction, omissions, cover-up,

deception, and concealment, obstructive behavior regarding investigations, and conspiracy of

silence has endangered the welfare of children by placing them in harm’s way, interfered with

the interests of the community, and caused damage to the general public—and continues to do

so. Defendants’ wrongful conduct also has interfered with public health and safety by

victimizing thousands of minor children and causing them severe harm and trauma, both

physically and emotionally, as well as severe harm and trauma to their family members and

friends—and continues to do so. Defendants’ wrongful conduct also has interfered with the

public morals by breaching the trust of Catholic Church parishioners and community members

and holding themselves up as paragons of virtue and spiritual purity while simultaneously

concealing and facilitating the criminal acts of its Clergy priests—and continues to do so.

       161.     As a direct and proximate result of Defendants’ above-described wrongful

actions, inaction, omissions, cover-up, deception, and concealment, obstructive behavior

regarding investigations, and conspiracy of silence, Defendants have created a public nuisance

whereby Plaintiffs and Class Members were placed in the custody, care, and control of abusive

                                                61
              Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 65 of 80


Clergy and suffered (and will continue to suffer) physical and/or mental injury, pain, suffering,

and other actual and consequential injury, harm, compensatory, and economic damages.

       162.     As a direct and proximate result of Defendants’ above-described wrongful

actions, inaction, omissions, cover-up, deception, and concealment, obstructive behavior

regarding investigations, and conspiracy of silence, Defendants have created a public nuisance

whereby children in the general public were (and are) unknowingly placed in the custody, care,

and control of abusive Clergy, unaware of the ongoing danger and at a much higher risk than

other children for being sexually abused (and, perhaps, sexually abused by such Clergy).

       163.     The ongoing and continuing public nuisance created by Defendants was, and

continues to be, the proximate cause of the above-described injuries and harm to the general

public and the above-described special injuries suffered (and continuing to be suffered) by

Plaintiffs and Class Members. Defendants’ above-described wrongful conduct constitutes the tort

of public nuisance at common law.

                                            COUNT X

                                          CONSPIRACY

                 (On Behalf of the Nationwide Class Against Both Defendants)

       164.     The preceding factual statements and allegations are incorporated by reference.

       165.     Defendants, the Clergy, and possibly others, either working together as a

combined group or in sub-combinations of two or more, affirmatively conspired to engage in the

wrongful actions set forth above. Defendants conspired to commit the wrongful actions outlined

in Counts III-IX, above, all of which directly and proximately caused Plaintiffs and Class

Members to suffer (and continue to suffer) physical and/or mental injury, pain, suffering, and

other actual and consequential injury, harm, compensatory, and economic damages. Defendants’

above-described wrongful conduct constitutes conspiracy at common law.

                                                 62
              Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 66 of 80


                                            COUNT XI

                       AIDING AND ABETTING
 (ASSISTING, ENCOURAGING, PARTICIPATING AND/OR CONCERT OF ACTION)

                 (On Behalf of the Nationwide Class Against Both Defendants)

       166.     The preceding factual statements and allegations are incorporated by reference.

       167.     By failing to, inter alia, (i) safeguard and protect Plaintiffs and Class Members

from Clergy sexual predators, (ii) discipline known offenders (rather than harboring them,

protecting them, and moving them from parish to parish and covering up and further facilitating

their abhorrent behavior), (iii) report sexual predator Clergy to law enforcement or other

responsible authorities as required by law, (iv) institute policies of transparency, disclosing in the

public record the names of all known Clergy with plausible allegations of sexual misconduct

against, releasing all corresponding documents and information, and terminating and expelling

such offenders from Defendants’ employ, (v) publicly admit their wrongdoing, (vi) personally

apologize to Plaintiffs and Class Members, and (vii) institute comprehensive protocols and

procedures to compensate victims and protect children and their families from abusive Clergy

going forward, Defendants have aided, abetted, assisted, facilitated, encouraged, participated in,

and engaged in a concert of action with the Clergy (and possibly others) to commit child sexual

abuse, cover it up, wrongfully protect the abusive Clergy, wrongfully protect the reputations,

commercial activities, and financial interests of Defendants and the Catholic Church in the

United States, and in the process, inflict severe physical and/or mental injury, pain, suffering,

and other actual and consequential injury, harm, compensatory, and economic damages on

Plaintiffs and Class Members and put the general public in danger—and continue to do so.

       168.     As a direct and proximate result of Defendants’ (and the Clergy’s) above-

described wrongful conduct, Plaintiffs and Class Members have suffered (and will continue to

suffer) physical and/or mental injury, pain, suffering, and other actual and consequential injury,
                                                 63
              Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 67 of 80


harm, and economic damages. Defendants’ above-described wrongful conduct constitutes aiding

and abetting under common law.

                                           COUNT XII

                                  MEDICAL MONITORING

                 (On Behalf of the Nationwide Class Against Both Defendants)

       169.     The preceding factual statements and allegations are incorporated by reference.

       170.     As a direct and proximate result of Defendants’ (and the Clergy’s) above-

described wrongful actions, inaction, omissions, cover-up, deception, and concealment,

obstructive behavior regarding investigations, conspiracy of silence, Plaintiffs and Class

Members have suffered (and will continue to suffer) severe and traumatic pain, suffering, and

emotional, psychological, and mental health issues, including, without limitation, depression,

fear, anxiety, nightmares, Post Traumatic Stress Syndrome (PTSD), alcohol and substance abuse

disorders, loss of friends and family, other negatively impacted personal relationships, loss of

consortium, loss of employment, suicidal tendencies, and other serious emotional, psychological,

and mental health issues.

       171.     Plaintiffs and Class Members require specialized testing, diagnosis, treatment, and

monitoring for these serious emotional, psychological, and mental health issues. The available

monitoring regime is reasonably necessary according to contemporary scientific principles

within the mental health community specializing in the diagnosis and treatment of these

emotional, psychological, and mental health issues.

       172.     By monitoring and testing Plaintiffs and Class Members, any existing emotional,

psychological, and mental health issues may be diagnosed and treated, and the risk they will

suffer long-term emotional, psychological, and mental health issues will be significantly reduced.




                                                64
              Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 68 of 80


       173.     Plaintiffs, for themselves and Class Members, therefore, seek an injunction

creating a Court-supervised, medical monitoring program funded by Defendants, which will

facilitate the diagnosis and treatment of Plaintiffs’ and Class members’ emotional, psychological,

and mental health issues directly and proximately resulting from Defendants’ (and the Clergy’s)

above-described wrongful conduct. Such program should include a trust fund to pay for the

monitoring and treatment of Plaintiffs and Class Members as frequently and appropriately as

necessary. Plaintiffs and Class Members have no adequate remedy at law in that monetary

damages alone cannot (and would not) compensate them for continuing to suffer from serious

emotional, psychological, and mental health issues and economic losses due to the wrongful

conduct of individuals claiming to be persons of faith in whom Plaintiffs and Class Members

placed their trust and confidence. Without such Court-directed medical monitoring, Plaintiffs and

Class Members will continue to suffer serious emotional, psychological, and mental health issues

that, in fact, could (and probably will) worsen.

                                          COUNT XIII

                                         RESTITUTION

  (On Behalf of the Nationwide Class Against Both Defendants Directly and Under the
  Doctrine of Respondeat Superior, Agency Theory, and/or the Command Responsibility
                                       Doctrine)

       174.     The preceding factual statements and allegations are incorporated by reference.

       175.     As a direct and proximate result of Defendants’ (and the Clergy’s) above-

described wrongful actions, inaction, omissions, cover-up, deception, and concealment,

obstructive behavior regarding investigations, conspiracy of silence, negligence, and gross

negligence—while the Clergy was under Defendants’ employ, command, supervision, direction,

and control—Plaintiffs and Class Members have suffered (and will continue to suffer) physical

and/or mental injury, pain, suffering, and other actual and consequential injury, harm, and

                                                   65
              Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 69 of 80


economic damages. As a matter of justice, equity, and good conscience, therefore, Defendants

should be compelled to make full restitution to Plaintiffs and Class Members in the form and in

an amount to be determined by the trier of fact.

                                           COUNT XIV

                       DECLARATORY AND INJUNCTIVE RELIEF

   (On Behalf of the Nationwide Class Against Both Defendants Directly and Under the
   Doctrine of Respondeat Superior, Agency Theory, and/or the Command Responsibility
                                        Doctrine)

       176.     The preceding factual statements and allegations are incorporated by reference.

       177.     Under the Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., the Court is

authorized to enter a judgment declaring the Parties’ rights and legal relations and grant further

necessary relief based upon such a judgment.

       178.     An actual controversy exists regarding Defendants’ duty to (i) safeguard and

protect Plaintiffs and Class Members from Clergy sexual predators, (ii) discipline known

offenders (rather than harboring them, protecting them, and moving them from parish to parish

and covering up and further facilitating their abhorrent behavior), (iii) report sexual predator

Clergy to law enforcement or other responsible authorities as required by law, (iv) institute

policies of transparency, disclosing in the public record the names of all known Clergy with

plausible allegations of sexual misconduct against, releasing all corresponding documents and

information, and terminating and expelling such offenders from Defendants’ employ, (v)

publicly admit their wrongdoing, (vi) personally apologize to Plaintiffs and Class Members, and

(vii) institute comprehensive protocols and procedures to compensate victims and protect

children and their families from abusive Clergy going forward. As a direct and proximate result

of Defendants’ (and the Clergy’s) above-described wrongful actions, inaction, omissions, cover-

up, deception, and concealment, obstructive behavior regarding investigations, conspiracy of

                                                   66
              Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 70 of 80


silence, negligence, and gross negligence—while the Clergy was under Defendants’ employ,

command, supervision, direction, and control—Plaintiffs and Class Members have suffered (and

will continue to suffer) physical and/or mental injury, pain, suffering, and other actual and

consequential injury, harm, and economic damages unless and until the Court enters judgment

against Defendants and awards Plaintiffs and Class Members their requested relief.

       179.     DECLARATORY RELIEF. Pursuant to the Court’s authority under the Declaratory

Judgment Act, Plaintiffs and Class Members request the Court to enter a judgment declaring,

inter alia, (i) Defendants owed (and continue to owe) a legal duty to (a) safeguard and protect

Plaintiffs and Class Members from Clergy sexual predators, (b) discipline known offenders

(rather than harboring them, protecting them, and moving them from parish to parish and

covering up and further facilitating their abhorrent behavior), (c) report sexual predator Clergy to

law enforcement or other responsible authorities as required by law, (d) institute policies of

transparency, disclosing in the public record the names of all known Clergy with plausible

allegations of sexual misconduct against, releasing all corresponding documents and information,

and terminating and expelling such offenders from Defendants’ employ, (e) publicly admit their

wrongdoing, (f) personally apologize to Plaintiffs and Class Members, and (g) institute

comprehensive protocols and procedures to compensate victims and protect children and their

families from abusive Clergy going forward; (ii) by their above-described wrongful actions,

inaction, omissions, cover-up, deception, and concealment, obstructive behavior regarding

investigations, conspiracy of silence, negligence, and gross negligence, Defendants breached

(and continue to breach) such duty; (iii) Defendants’ breach of such duty directly and

proximately caused Plaintiffs, Class Members, and the general public to suffer (and continue to

suffer) physical and/or mental injury, pain, suffering, and other actual and consequential injury,

harm, and/or damages; (iv) Plaintiffs and Class Members are legally entitled to recover

                                                67
              Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 71 of 80


compensation from Defendants for such physical and/or mental injury, pain, suffering, and other

actual and consequential injury, harm, and economic damages; and (v) Defendants’ above-

referenced wrongful conduct forming the basis of Defendants’ public nuisance and Plaintiffs’

request for declaratory relief actually occurred.

       180.     INJUNCTIVE RELIEF. Defendants’ failure to report and account for the rape and

sexual abuse of children by its Clergy is a direct violation of the reporting statutes set forth in

Count VI, above, which require Defendants to report any known or suspected child abuse.

Defendants’ above-described wrongful actions, inaction, omissions, cover-up, deception, and

concealment, obstructive behavior regarding investigations, and conspiracy of silence also

constitute a public nuisance throughout the United States that must be remedied. Defendants’

failure to notify law enforcement or other responsible authorities about known or suspected child

predators as required by law constitutes a clear and present threat to public safety, an

unreasonable interference with rights, and a public nuisance (as set forth above) that can, and

should, be remedied by this Court via injunctive relief.

       181.     As a direct and proximate result of Defendants’ (and the Clergy’s) above-

described wrongful actions, inaction, omissions, cover-up, deception, and concealment,

obstructive behavior regarding investigations, conspiracy of silence, negligence, and gross

negligence, Plaintiffs and Class Members have suffered (and will continue to suffer) irreparable

harm in the form of, inter alia, physical and/or mental injury, pain, suffering, and other actual

and consequential injury, harm, and economic damages. Such irreparable harm will not cease

unless and until enjoined by this Court.

       182.     Plaintiffs, therefore, on behalf of themselves and Class Members, request the

Court to enter an injunction compelling Defendants to:

       (i)      immediately comply with the above-referenced statutory reporting requirements
                for all past and future cases of Clergy child sexual abuse;
                                                    68
               Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 72 of 80


       (ii)      terminate the above-described ongoing and continuing public nuisance created by
                 Defendants’ failure to (a) safeguard and protect Plaintiffs and Class Members
                 from Clergy sexual predators, (b) discipline known offenders (rather than
                 harboring them, protecting them, and moving them from parish to parish and
                 covering up and further facilitating their abhorrent behavior), (c) report sexual
                 predator Clergy to law enforcement or other responsible authorities as required by
                 law, (d) institute policies of transparency, disclosing in the public record the
                 names of all known Clergy with plausible allegations of sexual misconduct
                 against, releasing all corresponding documents and information, and terminating
                 and expelling such offenders from Defendants’ employ, (e) publicly admit their
                 wrongdoing, (f) personally apologize to Plaintiffs and Class Members, and (g)
                 institute comprehensive protocols and procedures to compensate victims and
                 protect children and their families from abusive Clergy going forward;
       (iii)     make a full and complete disclosure of all records and information in their
                 possession, custody or control, from 1940 to the present regarding the rape and
                 sexual abuse of children by the Clergy. Plaintiffs further request the Court to (a)
                 appoint a special master to ensure that sensitive information about the Clergy
                 abuse victims remains confidential (unless such information is authorized to be
                 released by a victim), and (b) establish protocols and procedures for Clergy abuse
                 victims to review Defendants’ or others’ records pertaining to them to verify that
                 they exist, are complete and accurate, and are available to be reviewed by law
                 enforcement and other government officials;
       (iv)      issue notice approved by Plaintiffs and the Court to Clergy sexual abuse victims
                 of their right and opportunity to provide additional information as victims or
                 witnesses of Clergy child sexual abuse, such notice to be paid for by Defendants.
                 Plaintiffs further request the Court to establish protocols and procedures for
                 Clergy abuse victims and witnesses to provide such information and place such
                 protocols and procedures under the authority of the special master; and
       (v)       establish a medical monitoring fund as set forth above.

       183.      The injunctive relief sought by Plaintiffs will fill in the gaps in the public record

by the immediate, complete, and accurate disclosure of sexual predators known to be dangerous

to children, and provide a critical source of information for parents and childcare providers to

best protect the children for whom they are responsible, as well as allow them to freely enjoy

community and church activities without fear of being exposed to sexual predator Clergy with a

known history of abusing children. The disclosure of the identities of persons who Defendants

know are dangerous child predators also will provide some redress for the injury and harm

Clergy abuse victims have suffered (and will continue to suffer) because of Defendants’ (and the

                                                   69
              Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 73 of 80


Clergy’s) wrongful conduct. Defendants’ failure to take responsibility for their wrongful conduct

and ongoing and continuing cover-up causes additional injury and harm to Clergy abuse victims

each day over and above the injury and harm they already have suffered at the hands of

Defendants and the abusive Clergy.

       184.     Plaintiffs and Class Members have no adequate remedy at law in that monetary

damages alone cannot (and would not) compensate them for the physical and/or mental injury,

pain, suffering, and other actual and consequential injury, harm, and economic damages directly

and proximately caused by Defendants’ (and the Clergy’s) above-described wrongful conduct.

       185.     The hardship to Plaintiffs and Class Members if an injunction does not issue

exceeds the hardship to Defendants if an injunction is issued. Defendants’ longstanding failure

and refusal to report and release evidence proving a victim’s accusations of Clergy sexual abuse

is undeniably punitive. It pits Clergy sexual abuse victims against the denials of formidable

authority figures and leads to years of emotional and psychological harm. If, however, the facts

are made public, victims are somewhat protected against the inevitable torment and self-blame

rises to the surface when memories of sexual abuse are disputed by powerful perpetrators. Better

yet, it insures victims the right to proper mental health treatment. Accurate diagnosis and suitable

treatment are preluded when accusations remain purposely unverified and the truth is suppressed.

On the other hand, Defendants’ cost of complying with the requested injunction requiring, for

example, Defendants to report Clergy child sexual abuse to law enforcement or other responsible

authorities (which they are already required to do), is relatively minimal.

       186.     Issuance of the requested injunction will not disserve the public interest. To the

contrary, it would end the above-described public nuisance, protect children and their families

from Clergy child sexual abuse going forward, and be a major step in the right direction toward

the healing of Clergy sexual abuse victims.

                                                 70
              Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 74 of 80


                             RESPONDEAT SUPERIOR/AGENCY

       187.     The preceding factual statements and allegations are incorporated by reference.

       188.     Defendants also are liable for their current and former Clergy’s above-described

wrongful conduct and child sexual abuse committed by the Clergy during the course and scope

of their employment and while the Clergy was under Defendants’ employ, command,

supervision, direction, and control and the Clergy’s respective representation of Defendants

under the doctrine of respondeat superior and/or agency theory; to wit, such wrongful conduct

was committed (i) within the Clergy’s general authority while the Clergy was under Defendants’

employ, command, supervision, direction, and control, (ii) in furtherance of Defendants’

operations and commercial activity in the United States, and (iii) while accomplishing the

objectives for which the Clergy were hired—all of which directly and proximately caused

Plaintiffs and Class Members to suffer (and continue to suffer) physical and/or mental injury,

pain, suffering, and other actual and consequential injury, harm, and economic damages.

                        COMMAND RESPONSIBILITY DOCTRINE

       189.     The preceding factual statements and allegations are incorporated by reference.

       190.     Defendants also are liable for their current and former Clergy’s above-described

wrongful conduct and child sexual abuse committed by the Clergy while the Clergy was under

Defendants’ command, supervision, direction, and control under the command responsibility

doctrine. The command responsibility doctrine holds superiors liable for their subordinates’

wrongful conduct where, as here, with effective and/or de facto control over their subordinates,

the superiors knew or should have known about such wrongful conduct and failed to respond

appropriately or punish their subordinates in the face of an affirmative duty.

       191.     As set forth above, and under the hierarchy, management, and operations of the

Roman Catholic Church, including Defendant Holy See’s command, supervision, direction, and

                                                71
              Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 75 of 80


control of Defendant USCCB and the Catholic Church in America, Defendants had (and

continue to have) command, supervision, direction, and control of abusive Catholic Church

Clergy. As further set forth above, Defendants know and, in fact, have known for a long time

about the above-described rampant child rape and sexual abuse committed by Catholic Clergy in

the United States. As further set forth above, Defendants had (and continue have) an affirmative

duty to protect children in Catholic Church parishes and the surrounding communities, yet failed

(and continue to fail) to take reasonable and necessary measures to, inter alia, (i) safeguard and

protect Plaintiffs and Class Members from Clergy sexual predators, (ii) discipline known

offenders (rather than harboring them, protecting them, and moving them from parish to parish

and covering up and further facilitating their abhorrent behavior), (iii) report sexual predator

Clergy to law enforcement or other responsible authorities as required by law, (iv) institute

policies of transparency, disclosing in the public record the names of all known Clergy with

plausible allegations of sexual misconduct against, releasing all corresponding documents and

information, and terminating and expelling such offenders from Defendants’ employ, and (v)

institute comprehensive protocols and procedures to compensate victims and protect children and

their families from abusive Clergy going forward.

       192.     Defendants, therefore, are liable for their current and former Clergy’s above-

described wrongful conduct and child sexual abuse under the command responsibility doctrine.


                     TOLLING OF THE STATUTES OF LIMITATION

       193.     The preceding factual statements and allegations are incorporated by reference.

       194.     FRAUDULENT CONCEALMENT. Defendants took active steps to conceal their (and

the Clergy’s) above-described wrongful actions, inaction, omissions, cover-up, deception, and

concealment, obstructive behavior regarding investigations, conspiracy of silence. The details of

Defendants’ efforts to conceal their (and the Clergy’s) unlawful conduct are in their possession,

custody, and control, to the exclusion of Plaintiffs, and await further discovery. When some of
                                                 72
               Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 76 of 80



this material information was revealed to Plaintiffs, they exercised due diligence by investigating

the situation, retaining counsel, and pursuing their claims. Defendants fraudulently concealed

their (and the Clergy’s) wrongful conduct. Should such be necessary, therefore, all applicable

statutes of limitation (if any) are tolled under the fraudulent concealment doctrine.

        195.     EQUITABLE ESTOPPEL. Defendants took active steps to conceal their (and the

Clergy’s) above-described wrongful actions, inaction, omissions, cover-up, deception, and

concealment, obstructive behavior regarding investigations, conspiracy of silence. The details of

Defendants’ efforts to conceal their (and the Clergy’s) unlawful conduct are in their possession,

custody, and control, to the exclusion of Plaintiffs, and await further discovery. When some of

this material information was revealed to Plaintiffs, they exercised due diligence by investigating

the situation, retaining counsel, and pursuing their claims. Defendants intentionally concealed

their (and the Clergy’s) wrongful conduct. Should such be necessary, therefore, all applicable
statutes of limitation (if any) are tolled under the doctrine of equitable estoppel.

        196.     EQUITABLE TOLLING. Defendants took active steps to conceal their (and the

Clergy’s) above-described wrongful actions, inaction, omissions, cover-up, deception, and

concealment, obstructive behavior regarding investigations, conspiracy of silence. The details of

Defendants’ efforts to conceal their (and the Clergy’s) unlawful conduct are in their possession,

custody, and control, to the exclusion of Plaintiffs, and await further discovery. When some of

this material information was revealed to Plaintiffs, they exercised due diligence by investigating

the situation, retaining counsel, and pursuing their claims. Defendants intentionally concealed

their (and the Clergy’s) wrongful conduct. Should such be necessary, therefore, all applicable

statutes of limitation (if any) are tolled under the doctrine of equitable tolling.

                                      RELIEF REQUESTED

        197.     The preceding factual statements and allegations are incorporated by reference.

        198.     ACTUAL, CONSEQUENTIAL, COMPENSATORY, AND ECONOMIC DAMAGES


                                                  73
              Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 77 of 80


AND/OR RESTITUTION. As      a direct and proximate result of Defendants’ (and the Clergy’s) above-

described wrongful actions, inaction, omissions, cover-up, deception, and concealment,

obstructive behavior regarding investigations, conspiracy of silence, Plaintiffs and Class Members

have suffered (and continue to suffer) physical and/or mental injury, pain, suffering, and other

actual and consequential injury, harm, and economic damages—for which they are entitled to

compensation. Alternatively, Plaintiffs and Class Members are entitled to equitable relief in the

form of restitution. All damages, injury, and harm suffered (and to be suffered) by Plaintiffs and

Class Members were reasonably foreseeable by Defendants. All conditions precedent to Plaintiffs’

and Class Members’ claims for relief have been performed or occurred.

       199.     PUNITIVE DAMAGES. Defendants’ (and the Clergy’s) above-described wrongful

actions, inaction, omissions, cover-up, deception, and concealment, obstructive behavior

regarding investigations, conspiracy of silence were committed willfully, wantonly, and with

reckless disregard for Plaintiffs’ and Class Members’ rights and interests. Accordingly, Plaintiffs

and Class Members also are entitled to punitive damages from Defendants as punishment and to

discourage such wrongful conduct in the future. All conditions precedent to Plaintiffs’ and Class

Members’ claims for relief have been performed or occurred.

       200.     RICO TREBLE DAMAGES. Pursuant to 18 U.S.C. § 1964(c), Plaintiffs and Class

Members also are entitled to automatic treble damages for Defendants’ (and/or their co-

conspirators’) above-described unlawful and intentional schemes and conspiracy to defraud and

to cheat, and commit the above-referenced wrongful actions, inaction, omissions, cover-up,

deception, and concealment, obstructive behavior regarding investigations, in violation of 18

U.S.C. §§ 1962(c);(d).

       201.     DECLARATORY AND INJUNCTIVE RELIEF. Plaintiffs and Class Members also are

entitled to the declaratory and injunctive relief set forth above, including, without limitation, a

                                                  74
                Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 78 of 80


medical monitoring fund for the testing, diagnosis, and treatment of their emotional,

psychological, and mental health issues directly and proximately resulting from Clergy child

sexual abuse and Defendants’ above-described wrongful conduct. All conditions precedent to

Plaintiffs’ and Class Members’ claims for relief have been performed or occurred.

        202.      ATTORNEYS’ FEES, LITIGATION EXPENSES AND COSTS. Plaintiffs and Class

Members also are entitled to recover their attorneys’ fees, litigation expenses, and court costs

under, inter alia, 18 U.S.C. § 1964(c). All conditions precedent to Plaintiffs’ and Class Members’

claims for attorneys’ fees, litigation expenses, and court costs have been performed or occurred.

        WHERFORE, Plaintiffs, for themselves and Class Members, respectfully request that (i)

Defendants be cited to appear and answer this lawsuit, (ii) this action be certified as a class action,

(iii) Plaintiffs be designated the Class Representatives, and (iv) Plaintiffs’ counsel be appointed

Class Counsel. Plaintiffs, for themselves and Class Members, also request that upon final trial or

hearing, judgment be awarded against Defendants in their favor for:

                                             RICO COUNTS

        (i)       With respect to Counts I–II (violations of 18 U.S.C. § 1961, et seq.)—(a) threefold
                  the actual, consequential, compensatory, economic, and/or incidental damages
                  sustained by Plaintiffs and Class Members, along with attorneys’ fees, litigation
                  expenses, and court costs, all pursuant to 18 U.S.C. § 1964(c), together with pre- and
                  post-judgment interest at the highest legal rates, (b) equitable relief, as may be
                  appropriate, and (c) such other and further relief the Court deems just and proper,
                  all pursuant to 18 U.S.C. § 1964(a) or other law;

                                      COMMON LAW COUNTS

        (ii)      compensatory damages (or, in the alternative, restitution) in an amount to be
                  determined at trial;

        (iii)     economic damages in the form of medical expenses, out of pocket expenses, lost
                  earnings, and other economic damages in an amount to be determined at trial;

        (iv)      punitive damages;

        (v)       declaratory and injunctive relief (as set forth above), including, without limitation,
                  the establishment of a medical monitoring fund for the testing, diagnosis, and
                                                     75
                Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 79 of 80


                  treatment of Plaintiffs’ and Class Members’ emotional, psychological, and mental
                  health issues directly and proximately resulting from Clergy child sexual abuse
                  and Defendants’ wrongful conduct.;

        (vi)      pre- and post-judgment interest at the highest legal rates;

        (vii)     attorneys’ fees, litigation expenses, and court costs through the trial and any appeals
                  of this case; and

        (viii)    such other and further relief the Court deems just and proper.

                                            JURY DEMAND

        Plaintiffs, for themselves and all others similarly situated, respectfully demand a trial by jury

on all claims so triable.

Date: November 13, 2018.

                                                  Respectfully submitted,

                                                  By: /s/ Henry C. Quillen
                                                  Henry C. Quillen (D.C. Bar #986686)
                                                  WHATLEY KALLAS, LLP
                                                  159 Middle Street, Suite 2C
                                                  Portsmouth, NH 03801
                                                  Telephone: (603) 294-1591
                                                  Facsimile: (800) 922-4851
                                                  Email: hquillen@whatleykallas.com

                                                  Richard L. Coffman (to apply pro hac vice)
                                                  THE COFFMAN LAW FIRM
                                                  First City Building
                                                  505 Orleans St., Fifth Floor
                                                  Beaumont, TX 77701
                                                  Telephone: (409) 833-7700
                                                  Facsimile: (866) 835-8250
                                                  Email: rcoffman@coffmanlawfirm.com

                                                  Mitchell A. Toups (to apply pro hac vice)
                                                  WELLER, GREEN TOUPS & TERRELL, LLP
                                                  2615 Calder Ave., Suite 400
                                                  Beaumont, TX 77702
                                                  Telephone: (409) 838‐0101
                                                  Facsimile: (409) 838‐6780
                                                  Email: matoups@wgttlaw.com


                                                    76
Case 1:18-cv-02618 Document 1 Filed 11/13/18 Page 80 of 80


                          Joe R. Whatley, Jr. (to apply pro hac vice)
                          WHATLEY KALLAS, LLP
                          1180 Avenue of the Americas, 20th Floor
                          New York, NY 10036
                          Telephone: (212) 447-7011
                          Facsimile: (800) 922-4851
                          Email: jwhatley@whatleykallas.com

                          ATTORNEYS FOR PLAINTIFFS AND THE
                          PUTATIVE CLASS




                            77
